EXHIBIT 10.1




EXECUTION VERSION

 





[exhibit101image1a01.jpg]


CREDIT AGREEMENT
dated as of
December 2, 2014
among
PROGRESS SOFTWARE CORPORATION,
as Borrower,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
WELLS FARGO BANK, N.A. and
CITIZENS BANK, NATIONAL ASSOCIATION,
as Syndication Agents, and
BANK OF AMERICA, N.A., CITIBANK, N.A., and SILICON VALLEY BANK,
as Documentation Agents
___________________________


J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger
 




gsdocs.8126959.12

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I Definitions1
SECTION 1.01Defined Terms    1
SECTION 1.02Classification of Loans and Borrowings    31
SECTION 1.03Terms Generally    31
SECTION 1.04Accounting Terms; GAAP    32
SECTION 1.05Letter of Credit Amounts    32
SECTION 1.06Rounding    32
ARTICLE II The Credits32
SECTION 2.01Commitments    33
SECTION 2.02Loans and Borrowings    33
SECTION 2.03Requests for Borrowings    34
SECTION 2.04Determination of Dollar Amounts    35
SECTION 2.05Swingline Loans    35
SECTION 2.06Letters of Credit    37
SECTION 2.07Funding of Borrowings    41
SECTION 2.08Interest Elections    42
SECTION 2.09Termination and Reduction of Commitments    44
SECTION 2.10Repayment and Amortization of Loans; Evidence of Debt    44
SECTION 2.11Prepayment of Loans    46
SECTION 2.12Fees    48
SECTION 2.13Interest    49
SECTION 2.14Alternate Rate of Interest    50
SECTION 2.15Increased Costs    51
SECTION 2.16Break Funding Payments    52
SECTION 2.17Taxes; Payments Free of Taxes    53
SECTION 2.18Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs    57
SECTION 2.19Mitigation Obligations; Replacement of Lenders    60
SECTION 2.20Defaulting Lenders.    60
SECTION 2.21Expansion Option; Incremental Facilities    62
SECTION 2.22Judgment Currency    64
ARTICLE III Representations and Warranties65
SECTION 3.01Organization; Powers    65
SECTION 3.02Authorization; Enforceability    65
SECTION 3.03Governmental Approvals; No Conflicts    65
SECTION 3.04Financial Condition; No Material Adverse Change    66
SECTION 3.05Properties    66
SECTION 3.06Litigation and Environmental Matters    66
SECTION 3.07Compliance with Laws and Agreements; No Default    67

i
gsdocs\8126959.10

--------------------------------------------------------------------------------




SECTION 3.08Investment Company Status    67
SECTION 3.09Taxes    67
SECTION 3.10ERISA    67
SECTION 3.11Disclosure    67
SECTION 3.12Subsidiaries    68
SECTION 3.13Solvency    68
SECTION 3.14Use of Proceeds    68
SECTION 3.15No Default    68
SECTION 3.16Anti-Corruption Laws and Sanctions.    68
ARTICLE IV Conditions68
SECTION 4.01Effective Date    68
SECTION 4.02Each Credit Event    71
ARTICLE V Affirmative Covenants72
SECTION 5.01Financial Statements; Ratings Change and Other Information    72
SECTION 5.02Notices of Material Events    73
SECTION 5.03Existence; Conduct of Business    74
SECTION 5.04Payment of Obligations    74
SECTION 5.05Maintenance of Properties; Insurance    74
SECTION 5.06Books and Records; Inspection Rights    75
SECTION 5.07Compliance with Laws    75
SECTION 5.08Use of Proceeds    75
SECTION 5.09Additional Subsidiaries    75
SECTION 5.10Additional Collateral; Further Assurances    76
SECTION 5.11Status of Obligations    77
ARTICLE VI Negative Covenants77
SECTION 6.01Indebtedness    77
SECTION 6.02Liens    78
SECTION 6.03Fundamental Changes    79
SECTION 6.04Investments, Loans, Advances, Guarantees and Acquisitions    80
SECTION 6.05Swap Agreements    81
SECTION 6.06Restricted Payments    81
SECTION 6.07Transactions with Affiliates    81
SECTION 6.08Restrictive Agreements    82
SECTION 6.09Asset Dispositions    82
SECTION 6.10Financial Covenants    82
SECTION 6.11Immaterial Subsidiaries    83
ARTICLE VII Events of Default83
ARTICLE VIII The Administrative Agent86
ARTICLE IX Miscellaneous88
SECTION 9.01Notices    88
SECTION 9.02Waivers; Amendments    90

-ii-
gsdocs\8126959.10

--------------------------------------------------------------------------------




SECTION 9.03Expenses; Indemnity; Damage Waiver    92
SECTION 9.04Successors and Assigns    93
SECTION 9.05Survival    97
SECTION 9.06Counterparts; Integration; Effectiveness    97
SECTION 9.07Severability    97
SECTION 9.08Right of Setoff    98
SECTION 9.09Governing Law; Jurisdiction; Consent to Service of Process    98
SECTION 9.10WAIVER OF JURY TRIAL    98
SECTION 9.11Headings    99
SECTION 9.12Confidentiality    99
SECTION 9.13Interest Rate Limitation    100
SECTION 9.14USA PATRIOT Act    100
SECTION 9.15Appointment for Perfection....    100
SECTION 9.16Release of Subsidiary Guarantors    101



-iii-
gsdocs\8126959.10

--------------------------------------------------------------------------------




SCHEDULES:


Schedule 1.01A – Investment Policy
Schedule 1.01B – Immaterial Subsidiaries
Schedule 2.01 – Commitments
Schedule 3.06 – Disclosed Matters
Schedule 3.12 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.08 – Existing Restrictions


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Loan Parties’ Counsel
Exhibit C – Form of U.S. Tax Certificates
Exhibit D – Form of Instrument of Adherence
Exhibit E – Form of Subsidiary Guarantee Agreement
Exhibit F – Mandatory Cost
Exhibit G – Form of Borrowing Request


            

-iv-
gsdocs\8126959.10

--------------------------------------------------------------------------------




CREDIT AGREEMENT (this “Agreement”) dated as of December 2, 2014, among PROGRESS
SOFTWARE CORPORATION, a Massachusetts corporation, the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than an existing Subsidiary), or any business or
division of any Person (other than an existing Subsidiary), (b) the acquisition
of in excess of fifty percent (50%) of the stock (or other Equity Interest) with
ordinary voting power of any Person (other than an existing Subsidiary), or (c)
the acquisition of another Person (other than an existing Subsidiary) by a
merger, amalgamation or consolidation or any other combination with such Person.
“Additional Lender” has the meaning assigned to such term in Section 2.21.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a) (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate, plus, without duplication
(b) in the case of Revolving Loans made by a Lender from its office or branch in
the United Kingdom, the Mandatory Cost.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
subsidiaries and Affiliates), in its capacity as administrative agent for the
Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling, (d)
Swiss Francs, (e) Australian Dollars, (f) Japanese Yen and (g) any other Foreign
Currency acceptable to all of the Lenders.

-1-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Agreement” has the meaning assigned to such term in the preamble.
“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Revolving Commitment is $150,000,000.
“Aggregate Term Loan Commitment” means the aggregate amount of the Term Loan
Commitments of all of the Lenders. As of the Effective Date, the Aggregate Term
Loan Commitment is $150,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a
one (1) month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided that, for purposes of
this definition, the Adjusted LIBO Rate for any Business Day shall be based on
the rate appearing on the Reuters Screen LIBOR01 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in U.S. Dollars in the London interbank market) at approximately 11:00
a.m. London time on such Business Day. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction, the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment; provided, that if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, after giving effect to any assignments; provided further, that in the
case of Section 2.20 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the foregoing calculation,
and (b) with respect to Term Loans, a percentage equal to a fraction, the
numerator of which is the aggregate outstanding principal amount of such
Lender’s Term Loans and the denominator of which is the aggregate outstanding
principal amount of all Term Loans; provided, that in the case of Section 2.20
when a Defaulting Lender shall exist, any such Defaulting Lender’s Credit
Exposure and unused Commitments shall be disregarded in the foregoing
calculation.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan,
Australian Dollar Loan or ABR Loan or with respect to the commitment fees
payable hereunder, as the case

-2-
gsdocs\8126959.10

--------------------------------------------------------------------------------




may be, the applicable rate per annum set forth below under the caption
“Applicable Rate for Eurocurrency Loans and Australian Dollar Loans”,
“Applicable Rate for ABR Loans” or “Applicable Rate for Commitment Fee”, as the
case may be, based on the Consolidated Total Leverage Ratio applicable on such
date:
Pricing Level
Consolidated Total Leverage Ratio
Applicable Rate for Eurocurrency Loans and Australian Dollar Loans
Applicable Rate for ABR Loans
Applicable Rate for Commitment Fee
1
≤ 1.00:1.00
1.500%
0.500%
0.250%
2
> 1.00:1.00 and ≤ 2.00:1.00
1.750%
0.750%


0.300%
3
> 2.00:1.00 and ≤ 3.00:1.00
2.00%
1.00%


0.350%
4
> 3.00:1.00
2.25%
1.25%
0.400%


For purposes of the foregoing, (a) the Consolidated Total Leverage Ratio shall
be determined as of the end of each fiscal quarter of the Borrower and its
Subsidiaries based on the financial statements delivered pursuant to Section
5.01(a) or (b) and the corresponding certificate delivered pursuant to Section
5.01(c); and (b) each change in the Applicable Rate resulting from a change in
the Consolidated Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such financial statements and certificate indicating such change and ending on
the date immediately preceding the effective date of the next change in the
Applicable Rate; provided that Pricing Level 4 set forth above shall apply if
the Borrower fails to deliver the consolidated financial statements required to
be delivered by it pursuant to Section 5.01(a) or (b) or the corresponding
certificate required to be delivered by it pursuant to Section 5.01(c), during
the period from the expiration of the time for delivery thereof until such
financial statements and certificate are delivered. Pricing Level 2 set forth
above shall apply during the period commencing on and including the Effective
Date and ending on the date immediately preceding the delivery of financial
statements covering the fiscal quarter of the Borrower and its Subsidiaries
ending February 28, 2015, pursuant to Section 5.01(b) and the corresponding
certificate pursuant to Section 5.01(c).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

-3-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).
“Australian Bill Rate” means, with respect to any Australian Dollar Borrowing
for any Interest Period, the rate per annum equal to the average bid rate (the
“BBR Screen Rate”) displayed at or about 10:30 a.m. (Sydney Time) on the first
day of such Interest Period on the Reuters screen BBSY page for a term
equivalent to such Interest Period (expressed as a percentage yield per annum to
maturity being the arithmetic average, rounded up to the nearest four decimal
places); or to the extent the BBR Screen Rate is not available at such time for
any reason, then the applicable rate will be determined by the Administrative
Agent to be the average of the buying rates quoted by three Reference Banks at
or about 10:30 a.m. (Sydney Time) on the date of determination for bills of
exchange with a tenor approximating the length of such Interest Period.
“Australian Dollars” and “AUD” each means the lawful currency of Australia.
“Australian Dollar Loans” means any Loan denominated in Australian Dollars.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Banking Services” means any of the following bank services provided to the
Borrower or any Subsidiary by any Banking Services Provider: (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards, (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services), (d) foreign exchange
services and facilities and (e) any other banking services or facilities
provided to the Borrower or any Subsidiary by any Banking Services Provider that
the Borrower agrees in writing constitutes a “Secured Banking Services
Obligation”.
“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.
“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the

-4-
gsdocs\8126959.10

--------------------------------------------------------------------------------




reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Progress Software Corporation, a Massachusetts corporation.
“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans
and Australian Dollar Loans, as to which a single Interest Period is in effect,
(b) Term Loans of the same Type and currency, made, converted or continued on
the same date and, in the case of Eurocurrency Loans and Australian Dollar
Loans, as to which a single Interest Period is in effect, or (c) a Swingline
Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit G.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the applicable Agreed Currency in the London interbank
market or the principal financial center of such Agreed Currency, (b) when used
in connection with a Eurocurrency Loan denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payments in Euro, and (c) when used in connection with an
Australian Dollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in Australian Dollars in both
London and the place designated by the Administrative Agent with respect to
Australian Dollars.
“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
during such period by such Person for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such

-5-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Person; provided, that the term “Capital Expenditures” shall not include (a)
expenditures made in connection with the replacement, substitution, restoration,
repair or improvement of assets to the extent financed with (i) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored, repaired or improved or (ii) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (b) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment solely to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, or (c) expenditures that
constitute Permitted Acquisitions.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalent Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one (1)
year from the date of acquisition thereof;
(b)     investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
(f)     without duplication of subparts (a) through (e) above, investments
described on Schedule 1.01A, as such Schedule may be updated from time to time
after the Effective Date (but not more frequently than once per calendar year)
by the Borrower with the consent of the Administrative Agent;

-6-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(g)    without duplication of subparts (a) through (f) above, cash equivalents
as determined in accordance with GAAP; and
(h)     other short term liquid investments approved in writing by the
Administrative Agent.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than thirty-five percent (35%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; (b) a majority of the members of the board of directors of the
Borrower shall cease to be comprised of individuals (i) who were directors on
the Effective Date or (ii) whose election by the board of directors, or whose
nomination for election by the shareholders of the Borrower, was approved by a
vote of at least a majority of the directors who were either directors on the
Effective Date or whose election or nomination was previously so approved; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof).
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of any law, rule, regulation, or treaty
(including any rules or regulations issued under or implementing any existing
law or treaty), (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender or the Issuing Bank (or by any applicable lending
office of such Lender or the Issuing Bank) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, on behalf of the Secured Parties, to secure the
Secured Obligations. For greater certainty, the term “Collateral” excludes all
“Excluded Property” as defined in Collateral Documents.

-7-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create or perfect Liens to secure the Secured Obligations,
including all other security agreements, pledge agreements, mortgages, deeds of
trust, loan agreements, notes, guarantees, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, fee letters, notices,
leases and all other written matter whether heretofore, now or hereafter
executed by the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable. .
“Computation Date” has the meaning assigned to such term in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus (a) without duplication, to the extent deducted from
revenues in determining such Consolidated Net Income, (i) Consolidated Interest
Charges, (ii) the provision for federal, state, local and foreign income taxes,
(iii) depreciation expense, (iv) amortization expense, (v) extraordinary or
non-recurring non-cash losses or expenses, (vi) non-cash write-offs of deferred
revenues in connection with Acquisitions permitted by Section 6.04(i) and
non-cash expenses related to stock-based compensation, and (vii) in connection
with any Acquisition permitted by Section 6.04(i), all restructuring costs,
facilities relocation costs, acquisition integration costs and fees (including
cash severance payments), and fees and expenses paid in connection with such
Acquisition, all to the extent incurred prior to or within twelve (12) months
after the completion of such Acquisition and in an aggregate amount for such
Acquisition not to exceed the greater of (x) $12,500,000 and (y) ten percent
(10%) of the amount of the Consolidated EBITDA for the most recently ended
Reference Period, minus (b) to the extent included in such Consolidated Net
Income, (i) federal, state, local and foreign income tax credits and refunds (to
the extent not netted from tax expense), (ii) any cash payments made during such
period in respect of items described in clauses (a)(v) or (a)(vi) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred, and (iii) extraordinary or non-recurring income or gains,
all calculated for the Borrower and its Subsidiaries in accordance with GAAP on
a consolidated basis. For the purposes of calculating Consolidated EBITDA for
any Reference Period, (x) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any sale, transfer or disposition of
property or series of related sales, transfers, or dispositions of property
(other than to any Loan Party), the Consolidated EBITDA for such

-8-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such sale,
transfer or disposition for such Reference Period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period, and (y) if during such Reference Period the Borrower or any
Subsidiary shall have made an Acquisition permitted by Section 6.04(i),
Consolidated EBITDA for such Reference Period shall be calculated after giving
effect thereto on a pro forma basis as if such Acquisition occurred on the first
day of such Reference Period and, without duplicating any other add-back to
Consolidated EBITDA (including clause (a)(vii) above), after giving effect to
the amount of net cost savings, operating expense reductions and synergies (i)
that are projected by the Borrower in good faith to be realized as a result of
such Acquisition, to the extent such adjustments are permitted to be reflected
in financial statements prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended and (ii) not included in the foregoing clause
(y)(i) that are projected by the Borrower in good faith to be realized as a
result of and for the twelve (12) month period following the consummation of
such Acquisition; provided that such cost savings, operating expense reductions
and synergies included in this clause (y)(ii) are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower and do not exceed ten percent (10%) of the amount of Consolidated
EBITDA for the most recently ended Reference Period, calculated without giving
effect to this clause (y)(ii). For greater certainty, for the purposes of this
definition of “Consolidated EBITDA”, the Acquisition of Bravepoint, Inc. and the
Telerik Acquisition shall constitute Acquisitions permitted by Section 6.04(i).
“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Consolidated EBITDA minus all Unfinanced
Capital Expenditures for the Reference Period ended on such date to (b)
Consolidated Fixed Charges for the Reference Period ended on such date.
“Consolidated Fixed Charges” means, with reference to any period, for the
Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period, the sum of (a) all
cash interest, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) all scheduled
principal payments of Indebtedness made by Borrower and its Subsidiaries (with
such principal payments to be annualized for the period prior to November 30,
2015, based on the principal payments made in the fiscal quarter ending as of
February 28, 2015, times four).
“Consolidated Interest Charges” means, with reference to any period, for the
Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

-9-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.
“Consolidated Senior Secured Leverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Consolidated Senior Secured Debt as of such
date to (b) Consolidated EBITDA for the Reference Period ended on such date.
“Consolidated Senior Secured Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Borrower
and its Subsidiaries on a consolidated basis that is (a) secured by a Lien on
any property or asset of the Borrower or any Subsidiary and (b) does not
constitute Subordinated Indebtedness (to the extent such Subordinated
Indebtedness is evidenced by a written instrument in form and substance,
including subordination provisions, approved in writing by the Administrative
Agent).
“Consolidated Tangible Assets” means, as of any date of determination, the book
value as of such date of all assets of the Borrower and its Subsidiaries, as
determined on a consolidated basis in accordance with GAAP, minus the book value
as of such date of all goodwill and other intangible assets of the Borrower and
its Subsidiaries, as determined on a consolidated basis in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Borrower
and its Subsidiaries on a consolidated basis.
“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Debt as of such date to (b)
Consolidated EBITDA for the Reference Period ended on such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Affiliate” has the meaning assigned to such term in Section 3.19.
“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
such Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal
to the aggregate principal amount of such Lender’s Term Loans outstanding at
such time.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

-10-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.20, any Lender that (a) has
failed, within two (2) Business Days after the date required to be funded or
paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to such funding obligation cannot be satisfied)
or generally under other agreements in which it commits to extend credit, (c)
has failed, within three (3) Business Days after request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent or (d) has, or has a Lender Parent that has, become the subject of a
Bankruptcy Event.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.04.
“Domestic Loan Parties” means, collectively, the Borrower and the Domestic
Subsidiaries.
“Domestic Subsidiary” means any Subsidiary that is incorporated under the laws
of the United States or its territories or possessions.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

-11-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m. London time on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under any
subsection of Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the applicable notice period is waived); (b) the determination
that any Multiemployer Plan is in either “endangered status” or “critical
status” (as defined in Section 432 of the Code or Section 305 of ERISA), or the
failure of any Plan to satisfy the minimum funding standards of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA, or the determination that any
Plan is in “at-risk” status (as defined in Section 430(i) of the Code or Section
303(i) of ERISA) or the imposition of any lien on the Borrower or any of its
ERISA Affiliates pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA; (c) the filing pursuant to Section 412(c) of the Code or Section 303(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; (h) the

-12-
gsdocs\8126959.10

--------------------------------------------------------------------------------




engagement by the Borrower or any of its ERISA Affiliates in a non-exempt
“prohibited transaction” (as defined under Section 406 of ERISA or Section 4975
of the Code) or a breach of a fiduciary duty under ERISA that could result in
liability to the Borrower or any of its Subsidiaries; (i) the failure of any
Plan (and any related trust) that is intended to be qualified under Sections 401
and 501 of the Code to be so qualified; (j) the commencement, existence or
threatening of a claim, action, suit, audit or investigation with respect to any
Plan, other than a routine claim for benefits; (k) any incurrence by or any
expectation of the incurrence by the Borrower or any of its ERISA Affiliates of
any liability for post-retirement benefits under any employee benefit plan
described in Section 3(1) of ERISA, other than as required by Section 601 et
seq. of ERISA or Section 4980B of the Code or similar state law; or (l) the
occurrence of an event with respect to any employee benefit plan described in
Section 3(3) of ERISA that results in the imposition of liability on the
Borrower or any of its ERISA Affiliates or of the imposition of a Lien on the
assets of the Borrower or any of its ERISA Affiliates.
“Euro” or “€” means the single currency of the participating member states of
the European Union.
“Eurocurrency” means, with respect to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent in consultation with the Borrower or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical average of the spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of U.S. Dollars with such
Foreign Currency, for delivery two (2) Business Days later; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent in consultation with the Borrower may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Swap Obligations” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such

-13-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Subsidiary Guarantor’s failure for any reason to
constitute an “eligible contract participant” (determined after giving effect to
any “keepwell, support or other agreement” for the benefit of such Subsidiary
Guarantor) as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Subsidiary Guarantor, or the grant
of such security interest, becomes effective with respect to such Swap
Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Subsidiary Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Subsidiary
Guarantor, or the grant of such security interest, becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower, (b) any Subsidiary (i) that is prohibited by
applicable law or contractual obligations existing on the date of this Agreement
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or (ii) with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the burden or cost or
other consequences of obtaining any governmental (including regulatory) consent,
approval, license or authorization required for such Subsidiary to provide a
guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (c) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent, in consultation
with the Borrower, the burden or cost or other consequences (including any
material adverse tax consequences) of providing a guarantee of the Obligations
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (d) any Foreign Subsidiary of the Borrower or of any other direct or
indirect Domestic Subsidiary or Foreign Subsidiary, (e) any Domestic Subsidiary
that is a subsidiary of a Foreign Subsidiary, (f) any direct or indirect
Domestic Subsidiary (x) that is treated as a disregarded entity for federal
income tax purposes and (y) substantially all of the assets of which are the
Equity Interests of one or more Foreign Subsidiaries, (g) any Subsidiary that is
a captive insurance company, (h) any Subsidiary substantially all the assets of
which consist of real estate interests, and (i) Progress Security Corporation, a
Massachusetts securities corporation.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on

-14-
gsdocs\8126959.10

--------------------------------------------------------------------------------




amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan, Letter of Credit or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.17(f), and (d) any U.S. Federal withholding Taxes
imposed under FATCA.
“Executive Order” has the meaning assigned to such term in Section 3.20.
“Existing Credit Agreement” means the Credit Agreement dated as of August 15,
2011, among Progress Software Corporation, as the Borrower, JPMorgan Chase Bank,
N.A., as the Administrative Agent, and the lenders party thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation adopted pursuant to any inter-governmental agreement entered into in
connection with the implementation of such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
“Fee Letter” means that certain letter agreement, dated as of October 23, 2014,
by and between the Administrative Agent, the Lead Arranger and the Borrower.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.
“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(c).
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

-15-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Foreign Currency Sublimit” means $75,000,000.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IFRS” means the International Financial Reporting Standards, as developed and
published from time to time by the International Accounting Standards Board
(IASB).
“Immaterial Subsidiary” means each of the Subsidiaries listed on Schedule 1.01B
and each other Subsidiary (other than a Subsidiary Guarantor) designated as an
“Immaterial Subsidiary” from time to time by the Borrower in a written notice to
the Administrative Agent; provided that (i) no Immaterial Subsidiary shall,
individually, comprise more than one percent (1%) of the Borrower’s consolidated
assets or Consolidated EBITDA as of the end of or for the most recently ended
Reference Period (it being understood and agreed that if, at any time, any

-16-
gsdocs\8126959.10

--------------------------------------------------------------------------------




designated Immaterial Subsidiary exceeds such threshold, it shall automatically
cease to be an Immaterial Subsidiary until such time, if any, as the Borrower
may re-designate it as an “Immaterial Subsidiary” in accordance herewith), and
(ii) all Immaterial Subsidiaries shall not, collectively, comprise more than two
percent (2%) of the Borrower’s consolidated assets or Consolidated EBITDA as of
the end of or for the most recently ended Reference Period.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).
“Incremental Term Loan” has the meaning assigned to such term in Section
2.21(a).
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Ineligible Institution” means (a) a Defaulting Lender or its Lender Parent, (b)
the Borrower, its Subsidiaries or any of its other Affiliates, or (c) a natural
person or any company,

-17-
gsdocs\8126959.10

--------------------------------------------------------------------------------




investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or a relative thereof.
“Information Memorandum” means the Confidential Information Memorandum dated
October 2014, relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan or Australian Dollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing or Australian Dollar Borrowing with
an Interest Period of more than three (3) months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three (3)
months’ duration after the first day of such Interest Period, and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period” means, with respect to any Eurocurrency Borrowing or
Australian Dollar Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one (1), two (2), three (3) or six (6) months (or, with the consent of each
Lender, any other period that is twelve (12) months or less) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of any Eurocurrency Borrowings and
Australian Dollar Borrowings only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing or Australian Dollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.

-18-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Japanese Yen” or “¥” means the lawful currency of Japan.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
“Lead Arranger” means JPMorgan Securities LLC, in its capacity as the Sole Lead
Arranger and Sole Lead Bookrunner for the Transactions under this Agreement.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency (including any Foreign Currency) and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for the
relevant currency, for a period equal in length to such Interest Period as
displayed on Pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate

-19-
gsdocs\8126959.10

--------------------------------------------------------------------------------




shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency then the LIBO Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, the Subsidiary Guarantee
Agreement and each supplement thereto, each promissory note delivered pursuant
to this Agreement, each Letter of Credit application, the Collateral Documents,
the Post-Closing Letter and any other agreements, instruments, documents and
certificates executed by or on behalf of any Loan Party and delivered to or in
favor of the Credit Parties concurrently herewith or hereafter in connection
with the Transactions hereunder (but, for avoidance of doubt, excluding any Swap
Agreements and Banking Services Agreements). Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to such Loan Document as the same
may be in effect at any and all times such reference becomes operative.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).
“Mandatory Cost” has the meaning assigned to such term on Exhibit F.
“Margin Stock” means “margin stock” as defined in the regulations of the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries,
taken as a whole, (b) the ability of the Borrower, or the Loan Parties taken as
a whole, to perform any of their respective obligations under the Loan
Documents, or (c) the material rights of or benefits available to the Lenders
under this Agreement or any other Loan Document.

-20-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Material Foreign Subsidiary” means any first-tier Foreign Subsidiary which, by
itself or together with its Subsidiaries, accounts (excluding intercompany
receivables and goodwill) for a portion of assets or EBITDA comprising five
percent (5%) or more of the Borrower’s consolidated assets or Consolidated
EBITDA, in each case, as reasonably determined by the Borrower as of the end of
or for the most recently ended Reference Period.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material U.S. Subsidiary” means a Subsidiary (other than an Excluded
Subsidiary) which, by itself or together with its Subsidiaries, accounts
(excluding intercompany receivables and goodwill) for a portion of assets or
EBITDA comprising five percent (5%) or more of the Borrower’s consolidated
assets or Consolidated EBITDA as of the end of or for the most recently ended
Reference Period.
“Maturity Date” means December 2, 2019.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is contributed to by (or to which there is an obligation to
contribute of) the Borrower or an ERISA Affiliate.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than the Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

-21-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (b) has been
approved by the Required Lenders.
“Non-U.S. Lender” means a Recipient that is not a U.S. Person.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under any debtor
relief laws naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan, Letter of
Credit or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Foreign Currency.
“Participant” has the meaning assigned to such term in Section 9.04.    
“Participant Register” has the meaning assigned to such term in Section 9.04(c).

-22-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions:
(a) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, no Default
or Event of Default shall have occurred and be continuing;
(b) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, (i) the
Borrower shall be in compliance on a Pro Forma Basis with the financial covenant
set forth in Section 6.10(b) and (ii) the aggregate consideration paid in
connection with such Acquisition or Acquisitions (including all cash
consideration paid, all transaction costs incurred and all Indebtedness incurred
or assumed in connection therewith, and the maximum amount payable under any
earn-out obligations in connection therewith as reasonably calculated on the
date of such Acquisition) shall not exceed $50,000,000, in the aggregate for all
such Permitted Acquisitions during the term of this Agreement; provided,
however, that the limit on aggregate consideration set forth in clause (b)(ii)
will not apply to any Acquisition consummated when the Borrower is in pro forma
compliance with a Consolidated Total Leverage Ratio of not greater than
3.50:1.00 and any consideration paid in respect of any such Acquisition shall
not be counted against such limit on aggregate consideration;
(c) if the aggregate consideration paid in connection with such Acquisition
(including all cash consideration paid, all transaction costs incurred and all
Indebtedness incurred or assumed in connection therewith, and the maximum amount
payable under any earn-out obligations in connection therewith as reasonably
calculated on the date of such Acquisition) exceeds $50,000,000, the Borrower
shall have delivered to the Administrative Agent a certificate demonstrating
financial covenant compliance on a Pro Forma Basis, together with copies of
corresponding pro forma financial statements, in each case in form and substance
satisfactory to the Administrative Agent;
(d) such Acquisition shall not be actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose Equity
Interests are to be acquired; and
(e) in the case of an Acquisition involving the merger, amalgamation or
consolidation of any Loan Party, the surviving entity shall be a Loan Party or
shall become a Loan Party in accordance with Section 5.09.
“Permitted Encumbrances” means:
(a)     Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

-23-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(b)     real property lessors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with Section
5.04;
(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)     (i) pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (including such deposits to secure letters of credit issued
for such purpose) and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)     the filing of Uniform Commercial Code financing statements and similar
filings made solely as a precautionary measure in connection with an operating
lease;
(h)    customary Liens (i) of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection, (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry and (iii) in favor of securities and custodial
intermediaries encumbering commodity accounts, brokerage accounts or other
deposits and investment property contained therein (including the right of
setoff) and which are within the general parameters customary in such industry;
(i)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business and permitted under Section
6.09;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business which payments are not overdue for a
period of more than sixty (60) days or which are being contested in compliance
with Section 5.04;

-24-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(k)    any retained interest or title of a licensor, sublicensor, lessor or
sublessor under licenses and leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; and
(l)    leases, licenses, subleases and sublicenses granted by the Borrower or
any Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Borrower or such
Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Post-Closing Letter” means that certain Post-Closing Letter between the
Borrower and the Administrative Agent, dated as of the date hereof.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
sales of assets expressly permitted by Section 6.09 and sales of services or
equipment in the ordinary course of business consistent with past practice; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or
(c)    the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

-25-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Pro Forma Basis” means, with respect to any Acquisition, that the Borrower is
in pro forma compliance with the applicable financial covenants set forth in
Section 6.10 (or any more restrictive financial ratio required hereunder, as
applicable), recomputed (a) as if such Acquisition (including the incurrence or
assumption of any Indebtedness in connection therewith) had occurred on the
first day of the most recent four (4) fiscal quarter period preceding the date
of such Acquisition for which the Borrower has delivered Financial Statements,
(b) with Consolidated Senior Secured Debt, Consolidated Total Debt, cash and
Cash Equivalent Investments measured as of the date of such Acquisition and
immediately after giving effect to such Acquisition and any Indebtedness
incurred or assumed in connection therewith, and (c) with Consolidated EBITDA
and Consolidated Fixed Charges measured for the Reference Period then most
recently ended for which the Borrower has delivered Financial Statements.
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of Section
1 of the Executive Order; (c) with whom a Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-laundering law,
including the Executive Order; (d) who commits, threatens, conspires to commit,
or support “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Reference Banks” means in connection with any determination of the Australian
Bill Rate, the principal Sidney offices, in each case, of JPMorgan Chase Bank,
N.A. and one or more Lenders selected by the Administrative Agent from time to
time.
“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, subject to Section 2.20(b), Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the

-26-
gsdocs\8126959.10

--------------------------------------------------------------------------------




sum of the total Credit Exposures and unused Commitments at such time; provided
that, for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower, or any
Affiliate of the Borrower, shall be disregarded.
“Required Revolving Lenders” means, at any time, subject to Section 2.20(b),
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time.
“Required Term Lenders” means, at any time, subject to Section 2.20(b), Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than fifty percent (50%) of the sum of the aggregate principal amount of all
Term Loans and the total unused Term Loan Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (c) increased from
time to time pursuant to Section 2.21. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a revolving loan made by a Revolving Lender pursuant to
Section 2.03.
“S&P” means Standard & Poor’s.

-27-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Secured Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.
“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.
“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans, LC Exposure and Swingline Exposure, (b) the
Administrative Agent, the Issuing Bank and the Lenders in respect of all other
present and future obligations and liabilities of the Loan Parties of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (c) each Swap Provider and Banking Services Provider in respect
of Secured Swap Obligations and Secured Banking Services Obligations, (d) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Loan Parties to such Person hereunder and under the other
Loan Documents, and (e) the respective successors and (in the case of a Lender,
permitted) transferees and assigns of the foregoing Persons.
“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction; provided, however, that for any applicable
Subsidiary Guarantor, the Secured Swap Obligations shall not include Swap
Obligations that constitute Excluded Swap Obligations with respect to such
Subsidiary Guarantor.

-28-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“Security Agreement” means the Pledge and Security Agreement dated as of the
date hereof among the Loan Parties and the Administrative Agent, for the benefit
of the Secured Parties, as amended, restated, supplemented or otherwise modified
from time.
“Solvent” means that the Borrower and the Subsidiaries on a consolidated basis
are “solvent” within the meaning given such term and similar terms under
applicable laws relating to fraudulent transfers and conveyances, including that
(a) the fair value of the assets of the Borrower and the Subsidiaries on a
consolidated basis, at a fair valuation, exceeds their aggregate debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the assets of the Borrower and the Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and the Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and the Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Loans
denominated in U.S. Dollars, include those imposed pursuant to Regulation D of
the Board. Eurocurrency Loans and Australian Dollar Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such

-29-
gsdocs\8126959.10

--------------------------------------------------------------------------------




date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement by each
Subsidiary Guarantor in favor of the Credit Parties, substantially in the form
of Exhibit E hereto, and each supplement thereto.
“Subsidiary Guarantors” means, collectively, the Material U.S. Subsidiaries of
the Borrower that are a party to the Subsidiary Guarantee Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.
“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement, in its capacity
as a party thereto, or (ii) with respect to any Swap Agreement existing as of
the Effective Date, is a Lender or an Affiliate of a Lender as of the Effective
Date, in its capacity as a party thereto, in each case together with such
Person’s successors and permitted assigns.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b), if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swiss Francs” means the lawful currency of Switzerland.

-30-
gsdocs\8126959.10

--------------------------------------------------------------------------------




“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Telerik Acquisition” means the acquisition by the Borrower directly, or through
one or more of its Subsidiaries, of 100% of the capital stock of Telerik AD, a
Bulgarian joint-stock Borrower and its subsidiaries (collectively, “Telerik”),
pursuant to the Telerik Acquisition Agreement.
“Telerik Acquisition Agreement” means the Securities Purchase Agreement dated as
of October 21, 2014, executed by the Borrower as the “Buyer”, Telerik, the
persons set forth on the signature pages thereto and becoming party thereto as
the “Sellers,” and each of Vassil Terziev, Svetozar Georgiev and Summit Partners
Venture Capital Fund II-A, L.P., solely in their capacity as Securityholder
Representative (together with all exhibits, schedules and disclosure letters
thereto, and as the same may be amended in accordance with the terms of this
Agreement).
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or holding Term Loans.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder. The initial amount of each Lender’s
Term Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Term Loan Commitment, as applicable.
“Term Loans” means the term loans made by the Term Lenders to the Borrowers
pursuant to Section 2.01.
“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Australian Bill Rate or
the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as

-31-
gsdocs\8126959.10

--------------------------------------------------------------------------------




in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“U.S. Dollars” or “$” means the lawful currency of the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).
“Unfinanced Capital Expenditures” means Capital Expenditures funded solely with
the proceeds of equity contributions or Indebtedness other than the Loans, in
each case to the extent permitted by this Agreement.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan” or “Australian Dollar Loan”) or
by Class and Type (e.g., a “Eurocurrency Revolving Loan” or “Australian Dollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative

-32-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.
SECTION 1.05    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of any Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided that with
respect to any Letter of Credit that, by its terms, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit at any time shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
SECTION 1.06    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
ARTICLE II    
The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, (a) each Revolving Lender agrees to make Revolving Loans to the Borrower
in Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in, subject to Sections 2.04 and
2.11(c), (i) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (ii) the Dollar Amount of the
total Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitment or (iii) the Dollar Amount of the total outstanding
Revolving Loans and LC Exposure, in each case denominated in Foreign Currencies,
exceeding the Foreign Currency Sublimit, and (b) each Term Lender agrees to make
Term Loans to the Borrower in U.S. Dollars on the Effective Date in an aggregate
amount not to exceed such Lender’s Term Loan Commitment. Within the foregoing
limits and subject to the terms and conditions set forth

-33-
gsdocs\8126959.10

--------------------------------------------------------------------------------




herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.
SECTION 2.02    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. Each Term Loan shall be made as part of a
Borrowing on the Effective Date consisting of Term Loans made by the Term
Lenders ratably in accordance with their respective Term Loan Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05. The Term
Loans shall amortize as set forth in Section 2.10.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans, Eurocurrency Loans or Australian Dollar Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in U.S. Dollars; and provided, further, that the initial Borrowing hereunder
shall be comprised entirely of ABR Loans unless the Borrower has delivered to
the Administrative Agent, at least three (3) Business Days prior to the date of
the proposed initial Borrowing, a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan or
Australian Dollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan (so long as such election does not increase the
Borrower’s costs hereunder); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is (i)
an integral multiple of (A) in the case of a Borrowing denominated in U.S.
Dollars, $500,000, (B) in the case of a Borrowing denominated in Japanese Yen,
¥50,000,000, and (C) in the case of a Borrowing denominated in any other Foreign
Currency, the smallest amount of such Foreign Currency that is an integral
multiple of 500,000 units of such currency and that has an Equivalent Amount in
excess of $500,000, and (ii) not less than (A) in the case of a Borrowing
denominated in U.S. Dollars, $1,000,000, (B) in the case of a Borrowing
denominated in Japanese Yen, ¥100,000,000, and (C) in the case of a Borrowing
denominated in any other Foreign Currency, the smallest amount of such Foreign
Currency that is an integral multiple of 1,000,000 units of such currency and
that has an Equivalent Amount in excess of $1,000,000. At the commencement of
each Interest Period for any Australian Dollar Revolving Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of AUD
500,000 and that has an Equivalent Amount in excess of $500,000. At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount

-34-
gsdocs\8126959.10

--------------------------------------------------------------------------------




that is equal to the entire unused balance of the Aggregate Revolving Commitment
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $500,000 and not less than $1,000,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be (x) more than a total of ten (10) Eurocurrency
Borrowings outstanding or (y) more than a total of five (5) Australian Dollar
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Borrowings. To request a Term Loan Borrowing or a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telecopy of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower (or, in the case of a Term Loan
Borrowing or a Revolving Borrowing denominated in U.S. Dollars, by telephone
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower) (a) in the case of a Eurocurrency Borrowing denominated
in U.S. Dollars, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of the proposed Borrowing, (b) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency and in the case of an
Australian Dollar Borrowing, not later than 11:00 a.m., Local Time, four (4)
Business Days before the date of the proposed Borrowing, or (c) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic and written Borrowing Request shall
be irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing, an Australian Dollar
Borrowing or a Eurocurrency Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;
(v)    in the case of an Australian Dollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

-35-
gsdocs\8126959.10

--------------------------------------------------------------------------------




If no denomination is specified with respect to any requested Eurocurrency
Borrowing, then the requested Revolving Borrowing shall be denominated in U.S.
Dollars. If no election as to the Type of Revolving Borrowing is specified,
then, in the case of a Borrowing denominated in U.S. Dollars, the requested
Revolving Borrowing shall be an ABR Borrowing, and in the case of a Borrowing
denominated in a Foreign Currency, the requested Revolving Borrowing shall be a
Eurocurrency Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing or Australian Dollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.
SECTION 2.04    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Eurocurrency Borrowing and each Australian Dollar Borrowing as of
the date two (2) Business Days prior to the date of such Borrowing or, if
applicable, the date of conversion or continuation of any Borrowing as a
Eurocurrency Borrowing or Australian Dollar Borrowing;
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit; and
(c)    all outstanding Revolving Loans and the LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.
SECTION 2.05    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in U.S. Dollars to the Borrower from time
to time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the Dollar Amount of
the total Revolving Credit Exposures of all Lenders exceeding the Aggregate
Revolving Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

-36-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
SECTION 2.06    Letters of Credit.

-37-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Agreed
Currencies as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period,
and the Issuing Bank will issue such Letters of Credit on the terms and
conditions set forth herein. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any Sanctioned Countries
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three (3)
Business Days (or such shorter period as may be agreed by the Issuing Bank)) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, subject to Sections 2.04 and 2.11(c), (i) the Dollar
Amount of the LC Exposure shall not exceed $25,000,000, (ii) the Dollar Amount
of the total Revolving Credit Exposures of all Lenders shall not exceed the
Aggregate Revolving Commitment and (iii) the Dollar Amount of the total
Revolving Credit Exposures of all Lenders denominated in Foreign Currencies
shall not exceed the Foreign Currency Sublimit.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one (1) year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one (1) year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that any Letter of

-38-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall be automatically extended for a period of up to 12 months
(but not to a date later than the date set forth in clause (ii) above) (each
such Letter of Credit, an “Evergreen LOC”); and provided further that the
Borrower may request the issuance of a Letter of Credit with an expiration date
later than the date set forth in clause (i) or (ii) above, and the Issuing Bank
may allow the automatic renewal of any Evergreen LOC with an expiration date
(after giving effect to such renewal) later than the date set forth in clause
(i) or (ii) above, if the Borrower provides to the Issuing Bank cash collateral
in accordance with the procedures set forth in Section 2.06(j) in an amount in
cash equal to one hundred five percent (105%) of the LC Exposure as of such date
in respect of such Letter of Credit or Evergreen LOC, as the case may be, plus
any accrued and unpaid interest thereon.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., Local Time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Local Time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
1:00 p.m., Local Time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if such LC Disbursement is not
less than the Equivalent Amount of $100,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in the Dollar Amount of such LC Disbursement and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the

-39-
gsdocs\8126959.10

--------------------------------------------------------------------------------




applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Revolving Lender (and Section 2.07 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in U.S. Dollars, the Borrower shall, at its
option, either (x) pay the amount of any such tax requested by the
Administrative Agent, such Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in U.S. Dollars, in an amount
equal to the Dollar Amount, calculated using the applicable exchange rates, on
the date such LC Disbursement is made, of such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or

-40-
gsdocs\8126959.10

--------------------------------------------------------------------------------




punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or, if such LC
Disbursement is denominated in a Foreign Currency, at (x) the Overnight Foreign
Currency Rate for such Foreign Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans or, if applicable, the Overnight
Foreign Currency Rate for such Australian Dollars plus the then effective
Applicable Rate with respect to Australian Dollar Revolving Loans); provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this

-41-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Revolving Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Secured Parties, an amount in cash, in the original
currency, equal to one hundred five percent (105%) of the amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Borrower hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Required Revolving Lenders), be
applied to satisfy other Secured Obligations. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
(k)     Letters of Credit Under Existing Credit Agreement. The “Letters of
Credit” outstanding under the Existing Credit Agreement shall constitute Letters
of Credit hereunder.
SECTION 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans denominated in U.S. Dollars, by 1:00 p.m., New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, and (ii) in the case of

-42-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Loans denominated in a Foreign Currency, by 1:00 p.m., Local Time, in the city
of the Administrative Agent’s Eurocurrency Payment Office for such Foreign
Currency and at such Eurocurrency Payment Office; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to (x) in the case of Loans denominated in U.S.
Dollars, an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing
Request, and (y) in the case of Loans denominated in a Foreign Currency, an
account of the Borrower in the relevant jurisdiction and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including the Overnight Foreign Currency Rate in the
case of Loans denominated in a Foreign Currency) or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.08    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing or Australian Dollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Each Term Loan Borrowing
initially shall be comprised of (i) ABR Loans or Eurocurrency Loans, to the
extent such Borrowing is denominated in U.S. Dollars, and (ii) Eurocurrency
Loans, to the extent such Borrowing is denominated in a Foreign Currency.
Thereafter, the Borrower may, subject to Section 2.08(b), elect to convert any
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing or Australian Dollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

-43-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telecopy of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower (or, in the case of a Revolving Borrowing denominated in U.S.
Dollars, by telephone confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Notwithstanding any other provision
of this Section, the Borrower shall not be permitted to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans or
Australian Dollar Loans that does not comply with Section 2.02(d) or (iii)
convert any Borrowing to a Borrowing of a Type not available to the Borrower for
such Borrowing when it was made.
(c)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing or Australian Dollar Borrowing; and
(iv)    if the resulting Borrowing is (1) an Australian Dollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
or (2) a Eurocurrency Borrowing, the Interest Period and Agreed Currency to be
applicable thereto after giving effect to such election, in each case which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or
Australian Dollar Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or Australian Dollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such

-44-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Interest Period (i) in the case of a Borrowing denominated in U.S. Dollars, such
Borrowing shall be converted to an ABR Borrowing, and (ii) in the case of a
Borrowing denominated in a Foreign Currency, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency or, in the case
of an Australian Dollar Borrowing it shall automatically continue as an
Australian Dollar Borrowing in such currency, with an Interest Period of one (1)
month. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (x) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing or Australian Dollar Borrowing and (y) unless repaid,
each Eurocurrency Borrowing and Australian Dollar Borrowing shall be converted
to an ABR Borrowing (and any such Australian Dollar Borrowing and Eurocurrency
Borrowing denominated in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto.
SECTION 2.09    Termination and Reduction of Commitments.
(a)    Unless previously terminated, (i) the Term Loan Commitments shall
terminate on the Effective Date immediately after the funding of the Term Loans,
and (ii) all other Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the total
Revolving Credit Exposures of all Lenders would exceed the Aggregate Revolving
Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date in the currency of
such Revolving Loan and (ii) to the

-45-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the fifteenth (15th) or last day of a calendar month and is at
least two (2) Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding. The Borrower shall repay Term Loans on each
date set forth below in the aggregate principal amount set forth opposite such
date (as adjusted from time to time pursuant to Section 2.11) and in U.S.
Dollars:

-46-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Date
Amount
February 28, 2015
$1,875,000
May 31, 2015
$1,875,000
August 31, 2015
$1,875,000
November 30, 2015
$1,875,000
February 29, 2016
$1,875,000
May 31, 2016
$1,875,000
August 31, 2016
$1,875,000
November 30, 2016
$1,875,000
February 28, 2017
$3,750,000
May 31, 2017
$3,750,000
August 31, 2017
$3,750,000
November 30, 2017
$3,750,000
February 28, 2018
$3,750,000
May 31, 2018
$3,750,000
August 31, 2018
$3,750,000
November 30, 2018
$3,750,000
February 28, 2019
$5,625,000
May 31, 2019
$5,625,000
August 31, 2019
$5,625,000
Maturity Date
The remaining unpaid principal balance of the Term Loans



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
by the Borrower on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan

-47-
gsdocs\8126959.10

--------------------------------------------------------------------------------




made by such Lender, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the Obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section; provided that each prepayment shall be in an
aggregate amount that is (i) an integral multiple of (A) in the case of a
Borrowing denominated in U.S. Dollars, $100,000, (B) in the case of a Borrowing
denominated in Japanese Yen, ¥10,000,000, and (C) in the case of a Borrowing
denominated in any other Foreign Currency, the smallest amount of such Foreign
Currency that is an integral multiple of 100,000 units of such currency and that
has an Equivalent Amount in excess of $100,000, and (ii) not less than (A) in
the case of a Borrowing denominated in U.S. Dollars, $500,000, (B) in the case
of a Borrowing denominated in Japanese Yen, ¥50,000,000, and (C) in the case of
a Borrowing denominated in any other Foreign Currency, the smallest amount of
such Foreign Currency that is an integral multiple of 500,000 units of such
currency and that has an Equivalent Amount in excess of $500,000.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, the Borrower
shall, immediately after such Net Proceeds are received by such Loan Party,
prepay the Obligations as set forth in Section 2.11(c) below in an aggregate
amount equal to 100% of such Net Proceeds, provided, however, that, in the case
of any event described in clause (b) of the definition of the term “Prepayment
Event,” if (i) the fair value of the properties or assets affected by such
casualty,

-48-
gsdocs\8126959.10

--------------------------------------------------------------------------------




taking or condemnation is less than $5,000,000 and (ii) the Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 270 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate to the extent that the
Net Proceeds specified in such certificate are indeed so applied within such 270
day period.
(c)    All such amounts pursuant to Section 2.11(b) shall be applied to prepay
the Term Loans, to be applied pro rata to the remaining amortization
installments of the Term Loans).
(d)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by a telecopy of a written
notice signed by the Borrower (or, in the case of a prepayment of a Borrowing
denominated in U.S. Dollars, by telephone confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written notice signed by the Borrower)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing denominated in U.S. Dollars, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of a Eurocurrency Borrowing denominated in a Foreign Currency or of
an Australian Dollar Borrowing, not later than 11:00 a.m., Local Time, four (4)
Business Days before the date of prepayment, (iii) in the case of prepayment of
an ABR Borrowing (other than a Swingline Loan or Borrowing), not later than
11:00 a.m., New York City time, on the date of prepayment or (iv) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time, on
the date of prepayment. Each such telephonic and written notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Revolving Borrowing. Each voluntary prepayment of a Term Loan
Borrowing shall be applied against the remaining amortization installments of
the Term Loans in such order as the Borrower shall direct. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and break
funding payments to the extent required by Section 2.16.
(e)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of the total
Revolving Credit Exposures of all Lenders (calculated, with respect to Revolving
Loans and LC Exposure denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Lender’s Revolving Loans and LC
Exposure) exceeds the Aggregate Revolving Commitment or (ii) solely

-49-
gsdocs\8126959.10

--------------------------------------------------------------------------------




as a result of fluctuations in currency exchange rates, (A) the aggregate
principal Dollar Amount of the total Revolving Credit Exposures of all Lenders
(so calculated), as of the most recent Computation Date, exceeds one hundred
five percent (105%) of the Aggregate Revolving Commitment or (B) the aggregate
principal Dollar Amount of the total Revolving Credit Exposures denominated in
Foreign Currencies (the “Foreign Currency Exposure”) (so calculated), as of the
most recent Computation Date, exceeds one hundred five percent (105%) of the
Foreign Currency Sublimit, the Borrower shall, in each case, immediately (or, in
the case of an overdraw resulting solely from fluctuations in currency exchange
rates as described in the foregoing clause (ii), within two (2) Business Days
after receiving notice thereof from the Administrative Agent) repay Revolving
Borrowings or cash collateralize LC Exposure in accordance with the procedures
set forth in Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause (x) the Dollar Amount of the total Revolving Credit
Exposures (so calculated) to be less than or equal to the Aggregate Revolving
Commitment and (y) the Foreign Currency Exposure to be less than or equal to the
Foreign Currency Sublimit, as applicable.
SECTION 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate (subject to adjustment as set forth in Section 2.13(f)) on the average
daily unused amount of the Revolving Commitment of such Revolving Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Commitment terminates; provided that, if such Revolving
Lender continues to have any Swingline Exposure after its Revolving Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Swingline Exposure from and including the date on which
its Revolving Commitment terminates to but excluding the date on which such
Revolving Lender ceases to have any Swingline Exposure. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. All commitment fees shall be
payable in U.S. Dollars, shall be computed on the basis of a year of three
hundred sixty (360) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
this Section 2.12(a), the unused amount of the Revolving Commitment of any
Revolving Lender shall be deemed to be the excess of (i) the Revolving
Commitment of such Revolving Lender over (ii) the Revolving Credit Exposure of
such Lender (exclusive of Swingline Exposure).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily Dollar Amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on

-50-
gsdocs\8126959.10

--------------------------------------------------------------------------------




which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of three hundred sixty (360) days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    The Borrower agrees to pay the fees set forth in the Fee Letter to the
Administrative Agent and the Lead Arranger, for their own respective accounts,
and for the account of other Persons indicated in the Fee Letter, in the amounts
and at the times set forth therein.
(d)    All fees payable hereunder shall be paid on the dates due, in U.S.
Dollars and immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.
SECTION 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate, and the Loans comprising each Australian Dollar Borrowing
shall bear interest at the Australian Bill Rate plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

-51-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan or Australian Dollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. All interest shall be payable in the currency
in which the applicable Loan is denominated.
(e)    All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of three hundred sixty-five (365)
days (or three hundred sixty-six (366) days in a leap year) and (ii) interest
for all Borrowings denominated in Australian Dollars and/or in Pounds Sterling
shall be computed on the basis of a year of three hundred sixty-five (365) days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate, LIBO Rate or Australian Bill Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Administrative Agent determines that (x) the Consolidated Total Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(y) a proper calculation of the Consolidated Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; provided that, if any such restatement or
adjustment would have resulted in a lower pricing for any other period (each, a
“Lower Priced Period”), there shall be deducted from such additional interest
and fees an amount equal to (but in no event greater than the amount of such
additional interest and fees) the excess of interest and fees actually paid for
such Lower Priced Period over the amount of interest and fees that should have
been paid during such Lower Priced Period. The Borrower’s obligations under this
paragraph shall survive the termination of the Revolving Commitments and the
repayment of all other Obligations hereunder for the limited period ending on
the date that is the later to occur of (x) one (1) year following the date upon
which such termination and repayment occurred and (y) two (2) months following
the date upon which the Borrower’s annual audited financial statements, which
include the period during which such termination and repayment occurred, become
publicly available.

-52-
gsdocs\8126959.10

--------------------------------------------------------------------------------




SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing denominated in
U.S. Dollars, such Borrowing shall be made as an ABR Borrowing, and (iii) if any
Borrowing Request requests a Eurocurrency Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
or the Australian Dollar market any other condition, cost or expense affecting
this Agreement, any Loan Document or Eurocurrency Loans or Australian Dollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Loan Australian Dollar Loan or of maintaining its obligation to
make any such Loan (including pursuant to any

-53-
gsdocs\8126959.10

--------------------------------------------------------------------------------




conversion of any Borrowing denominated in an Agreed Currency to a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (including pursuant to any conversion of any
Borrowing denominated in an Agreed Currency to a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including pursuant to any conversion of any
Borrowing denominated in an Agreed Currency to a Borrowing denominated in any
other Agreed Currency), then the Borrower will pay to such Lender, the Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of any Loan Document or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.

-54-
gsdocs\8126959.10

--------------------------------------------------------------------------------




SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Australian Dollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.11), (b)
the conversion of any Eurocurrency Loan or Australian Dollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan or Australian Dollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan or
Australian Dollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.19, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or the Australian Bill Rate (as applicable) that would have been
applicable to such Loan (excluding, for the avoidance of doubt, the Applicable
Rate), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
Eurocurrency, eurodollar or Australian Dollar market (as applicable). A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
SECTION 2.17    Taxes; Payments Free of Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

-55-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (%3) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set

-56-
gsdocs\8126959.10

--------------------------------------------------------------------------------




forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided, that

-57-
gsdocs\8126959.10

--------------------------------------------------------------------------------




if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such

-58-
gsdocs\8126959.10

--------------------------------------------------------------------------------




refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(g)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the phrase “applicable law” includes FATCA.
SECTION 2.18    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., Local Time, on the date when due, in immediately available funds, without
set off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at (x) in
the case of payments denominated in U.S. Dollars, its offices at 270 Park
Avenue, New York, New York, and (y) in the case of payments denominated in a
Foreign Currency, its Eurocurrency Payment Office for such Foreign Currency, in
each case except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest or Letter of Credit participation fees or
fronting fees in respect of any Loan or LC Disbursement or the LC Exposure
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement or the LC Exposure, as applicable, and all other
payments hereunder and under each other Loan Document shall be made in U.S.
Dollars. Notwithstanding the foregoing provisions of this Section, if, after the
making of any Borrowing or LC Disbursement in any Foreign Currency, currency
control or exchange regulations are imposed in the country which issues such
Foreign Currency with the

-59-
gsdocs\8126959.10

--------------------------------------------------------------------------------




result that such Foreign Currency no longer exists or the Borrower is not able
to make payment to the Administrative Agent for the account of the Lenders in
such Foreign Currency, then all payments to be made by the Borrower hereunder in
such Foreign Currency shall instead be made when due in U.S. Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower takes all
risks of the imposition of any such currency control or exchange regulations.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents shall be applied as specified by the Borrower
or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay that portion of the Obligations constituting fees,
indemnities, expense reimbursements and other amounts payable to the
Administrative Agent; second, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts (other
than principal, interest, commitment fees, Letter of Credit participation fees
and Letter of Credit fronting fees) payable to the Lenders and the Issuing Bank;
third, to pay that portion of the Obligations constituting accrued and unpaid
commitment fees, Letter of Credit participation fees and Letter of Credit
fronting fees and interest then due and payable on the Loans and other
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause third payable to them; fourth, to
pay that portion of the Secured Obligations constituting unpaid principal on the
Loans and unreimbursed LC Disbursements and any Secured Banking Services
Obligations and Secured Swap Obligations then owing, ratably among the Lenders,
the Issuing Bank, the Swap Providers and the Banking Services Providers in
proportion to the respective amounts described in this clause fourth held by
them; fifth, to the Administrative Agent for the benefit of the Issuing Bank and
the Revolving Lenders, to cash collateralize that portion of the LC Exposure
comprised of the aggregate undrawn amount of Letters of Credit in accordance
with Section 2.06(j); and sixth, to pay any other Secured Obligation then owing,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause sixth payable to them. Notwithstanding the foregoing,
Secured Banking Services Obligations and Secured Swap Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Banking Services
Provider or Swap Provider. Each Banking Services Provider or Swap Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
hereof for itself and its Affiliates as if a “Lender” party hereto. No Banking
Services Provider or Swap Provider that obtains the benefits of this Section
2.18(b), the Guarantee Agreement or any Collateral by virtue of the provisions
hereof or of the Guarantee Agreement or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Agreement to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory

-60-
gsdocs\8126959.10

--------------------------------------------------------------------------------




arrangements have been made with respect to, Secured Banking Services
Obligations or Secured Swap Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Banking Services Provider or Swap Provider. Secured Swap Obligations
that constitute Excluded Swap Obligations with respect to any Subsidiary
Guarantor shall not be paid with amounts received from such Subsidiary Guarantor
or its assets, but appropriate adjustments shall be made with respect to amounts
received from other Loan Parties or their assets to preserve the allocation to
Secured Swap Obligations otherwise set forth in this Section 2.18(b).
(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(d)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the

-61-
gsdocs\8126959.10

--------------------------------------------------------------------------------




applicable Lenders or the Issuing Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the applicable Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender or a
Non-Consenting Lender, then, in each case, the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an

-62-
gsdocs\8126959.10

--------------------------------------------------------------------------------




assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (w) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (x) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (y) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (z) in the case of
any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
SECTION 2.20    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment, if any, of such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders, the Required
Revolving Lenders or the Required Term Lenders, as applicable, have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that any waiver,
amendment or other modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender disproportionately when
compared to the other affected Lenders, or increases or extends the Commitment
of such Defaulting Lender, shall require the consent of such Defaulting Lender;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, and such Lender is a Revolving Lender, then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders that are
Revolving Lenders in accordance with their respective Applicable Percentages but
only to the extent that (A) the sum of all such non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments,(B) such reallocation does not cause the Revolving Credit Exposure
of any such non-Defaulting

-63-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Lender to exceed such non-Defaulting Lender’s Revolving Commitment, and (C) the
conditions set forth in Section 4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Revolving Lender hereunder, all letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender and a Revolving Lender, (i)
the Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend, renew or extend any Letter
of Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be one hundred percent (100%) covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with clause (c) above,
and (ii) participating interests in any newly made Swingline Loan or any newly
issued, amended, renewed or extended Letter of Credit shall be allocated among
non-Defaulting Lenders that are Revolving Lenders in a manner consistent with
clause (c)(i) above (and such Defaulting Lender shall not participate therein).
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender that is a Revolving
Lender has adequately remedied all matters that caused such Revolving Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Revolving
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Lenders (other than

-64-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Revolving Lender to hold such Revolving Loans in accordance with
its Applicable Percentage.
The provisions hereof relating to Defaulting Lenders shall not impair any rights
or remedies that the Borrower may have against any Defaulting Lender hereunder
or under applicable law.
SECTION 2.21    Expansion Option; Incremental Facilities.
(a)    The Borrower may from time to time elect to increase the Revolving
Commitments or enter into one or more additional tranches of term loans (each,
an “Incremental Term Loan”), in each case in a minimum amount of $10,000,000 and
an integral multiple of $5,000,000 in excess thereof so long as, after giving
effect thereto, the aggregate amount of all such Revolving Commitment increases
and all such Incremental Term Loans does not exceed $75,000,000. Each request
from the Borrower pursuant to this Section 2.21 shall set forth the requested
amount and proposed terms of the relevant Revolving Commitment increase or
Incremental Term Loans. The Borrower may arrange for any such Revolving
Commitment increase or Incremental Term Loan to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Commitment, or
to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender” and,
together with each Increasing Lender, collectively, the “Additional Lenders”),
to increase their existing Revolving Commitments, or to participate in such
Incremental Term Loans, or extend Revolving Commitments, as the case may be;
provided, that (i) each Augmenting Lender shall be subject to the approval of
the Borrower and the Administrative Agent and, except in the case of an
Incremental Term Loan, the Swingline Lender and the Issuing Bank, which
approvals shall not be unreasonably withheld or delayed, and (ii) (A) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit E, and (B) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit F hereto. No existing Lender shall have any
obligation or be required to provide any Revolving Commitment increase or any
Incremental Term Loan unless it expressly so agrees. No consent of any Lender
(other than the Lenders participating in such Revolving Commitment increase or
Incremental Term Loan) shall be required for any such increase or Incremental
Term Loan pursuant to this Section 2.21.
(b)    Revolving Commitment increases and Incremental Term Loans created
pursuant to this Section 2.21 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Revolving Commitments
(or in the Revolving Commitment of any Lender) or Incremental Term Loan shall
become effective under this paragraph unless (i) on the proposed date of the
effectiveness of such Revolving Commitment increase or Incremental Term Loan,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied both before and immediately after giving effect to such Revolving
Commitment increase or Incremental

-65-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Term Loan or waived by the Required Lenders, and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in pro forma
compliance with each financial covenant set forth in Section 6.10, recomputed
(1) as if such Revolving Commitment increase or Incremental Term Loan (and the
application of proceeds thereof to the repayment of any other Indebtedness) had
occurred on the first day of the most recent Reference Period preceding the date
thereof for which the Borrower has delivered Financial Statements, (2) with
Consolidated Senior Secured Debt, Consolidated Total Debt, cash and Cash
Equivalent Investments measured as of the date of and immediately after giving
effect to any funding in connection with such Revolving Commitment increase or
Incremental Term Loan (and the application of proceeds thereof to the repayment
of any other Indebtedness) and (3) with Consolidated EBITDA and Consolidated
Fixed Charges measured for the Reference Period then most recently ended for
which the Borrower has delivered Financial Statements, and (ii) the
Administrative Agent shall have received documents (including legal opinions)
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder immediately after giving
effect to such Revolving Commitment increase or Incremental Term Loan.
(c)    On the effective date of any increase in the Revolving Commitments, (i)
each relevant Increasing Lender and Augmenting Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Revolving
Commitment increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the Borrowers pursuant to the provisions of Section 2.16 if the deemed
payment occurs other than on the last day of the related Interest Periods.
(d)    The Incremental Term Loans (i) shall rank pari passu in right of payment
with the Revolving Loans and the initial Term Loans, (ii) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date),
(iii) shall have a weighted average life to maturity that is no earlier than the
weighted average life to maturity of the existing Term Loans, and (iv) shall be
treated substantially the same as (and in any event no more favorably than) the
existing Term Loans or Revolving Loans; provided, that (x) the terms and
conditions applicable to any Incremental Term Loan maturing after the Maturity
Date may provide for material additional or different financial covenants or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (y) any interest rate margins, upfront fees, original
issue discounts (“OID”), any interest rate floors and any customary arrangement
or commitment fees applicable to the Incremental Term Loans shall be determined
by the Borrower and the applicable Additional Lenders, provided that the
interest rates and all-in yield (whether in

-66-
gsdocs\8126959.10

--------------------------------------------------------------------------------




the form of interest rate margins, upfront fees, OID or interest rate floors,)
applicable to any Incremental Term Loans will not be more than 0.50% higher than
the corresponding all-in yield for the then existing Term Loans or Revolving
Loans, unless the interest rate margins, upfront fees, OID and interest rate
floors (if any) collectively with respect to the then existing Term Loans and
Revolving Loans are increased by an amount equal to the difference between the
all-in yield for the Incremental Term Loans and the corresponding all-in yield
on the then existing Term Loans and Revolving Loans minus 0.50% (it being agreed
that any increase in yield to any existing Loans required due to the application
of an interest rate floor shall be effected solely through an increase in (or
implementation of, as applicable) any interest rate floor applicable to such
existing Loans).
(e)    Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Additional
Lender participating in such Incremental Term Loan, as applicable, and the
Administrative Agent. Each Incremental Term Loan Amendment may, without the
consent of any other Lenders (except to the extent required pursuant to the
provisos in Section 9.02(b)) or the Required Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to effect the provisions
of this Section 2.21. Nothing contained in this Section 2.21 shall constitute,
or otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.
SECTION 2.22    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender

-67-
gsdocs\8126959.10

--------------------------------------------------------------------------------




under Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.
ARTICLE III    
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
(other than Immaterial Subsidiaries) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and, except
in each of the following cases where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, has all requisite power and authority to carry on its business as now
conducted and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority (except, with respect to Subsidiaries that are not Subsidiary
Guarantors, for such violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect), (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon and material to the Borrower or any of its Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Subsidiaries (except, with respect to
Subsidiaries that are not Subsidiary Guarantors, for such violations, defaults
and payment requirements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect), and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended November 30, 2013, reported on by Deloitte &
Touche LLP, independent public

-68-
gsdocs\8126959.10

--------------------------------------------------------------------------------




accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended August 31, 2014, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above. Since
November 30, 2013, there has been no material adverse change in the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole (and including Telerik, after giving effect to the Telerik
Acquisition on the Closing Date).
SECTION 3.05    Properties.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where the failure to have such title or interests, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
used in its business, and the use thereof by the Borrower and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
failures to own or have such license and such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
(b)    As of the Effective Date, except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

-69-
gsdocs\8126959.10

--------------------------------------------------------------------------------




SECTION 3.07    Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to be in compliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.
SECTION 3.08    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87, as amended, or
any successor thereto) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.
SECTION 3.11    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender
pursuant to or in connection with the negotiation of this Agreement or delivered
hereunder or under any Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that projections are not a
guaranty of performance and actual results may vary).
SECTION 3.12    Subsidiaries. As of the date of this Agreement, Schedule 3.12 is
a complete list of (a) each of the Borrower’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation and (b) each Material U.S. Subsidiary.
SECTION 3.13    Solvency. The Borrower and the Subsidiaries (both before and
after giving effect to the Transactions and the Telerik Acquisition), on a
consolidated basis, are Solvent.

-70-
gsdocs\8126959.10

--------------------------------------------------------------------------------




SECTION 3.14    Use of Proceeds. The proceeds of the Revolving Loans will be
used only for general corporate purposes of the Borrower and the Subsidiaries in
the ordinary course of business (including the refinancing of existing
Indebtedness). The proceeds of the Term Loans will be used only for financing a
portion of the Telerik Acquisition, including the fees and expenses incurred in
connection therewith, and for general corporate purposes of the Borrower and the
Subsidiaries. No part of the proceeds of any Loan will be used, directly or
indirectly, to buy or carry, or to extend credit to others to buy or carry, any
Margin Stock or for any other purpose that entails a violation of any
Regulations of the Board, including Regulations T, U and X.
SECTION 3.15    No Default. No Default or Event of Default has occurred and is
continuing or would result from consummation of the Transactions and the Telerik
Acquisition.
SECTION 3.16    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of Borrower, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit or use of proceeds thereof will be used by the
Borrower or its Subsidiaries in any manner that would violate any
Anti-Corruption Law or applicable Sanctions.
ARTICLE IV    
Conditions
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Loan Documents. The Administrative Agent (or its counsel) shall have
received from each party to the Loan Documents either (i) a counterpart of each
Loan Document to which such Person is a party, signed on behalf of such Person
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of each Loan Document
to which such Person is a party) that such Person has signed a counterpart of
each such Loan Document.
(b)    Collateral Documents. The Administrative Agent shall have received all
Collateral Documents required to be executed and/or delivered pursuant to the
Security Agreement, including such UCC-1 Financing Statements, intellectual
property filings and other similar or applicable filings as will be necessary or
desirable to provide the Administrative Agent with a perfected, first priority
security interest in the Collateral under the Security Agreement, in

-71-
gsdocs\8126959.10

--------------------------------------------------------------------------------




each case, subject to the requirements, limitations and exceptions set forth in
the Security Agreement. Notwithstanding the preceding sentence, the pledges of
equity interests in (i) the Subsidiary of the Borrower organized in the U.K.
which is the indirect holding company of Telerik, (ii) Progress Software Ltd.
(U.K.), and (iii) Progress Software Europe B.V. (EHQ) (Netherlands) (which as of
the date of this Agreement are the only Foreign Subsidiaries as to which actions
to create or perfect collateral security are required to be taken outside of the
U.S.) may be effected, and any related pledging or collateral documentation and
filings therefor may be executed and delivered, within 60 days after the
Effective Date, or such longer period as may be agreed by the Administrative
Agent.
(c)    Lien Searches. The Administrative Agent (or its counsel) shall have
received from each Loan Party copies of Uniform Commercial Code (or its
jurisdictional equivalent in the case of each Foreign Subsidiary) search reports
listing all effective financing statements filed against such Loan Party, with
copies of such financing statements, as well as copies of such tax, litigation,
judgment, bankruptcy, intellectual property and any other search reports as the
Administrative Agent may reasonably request.
(d)    Payoff Letters. The Administrative Agent shall have received payoff
letters in form and substance reasonably satisfactory to the Administrative
Agent evidencing repayment in full of the Existing Credit Agreement (it being
understood that letters of credit issued and outstanding thereunder shall be
deemed to be Letters of Credit hereunder) and all Indebtedness other than
Indebtedness permitted by Section 6.01, termination of all agreements relating
thereto and the release of all Liens granted in connection therewith, with
Uniform Commercial Code or other appropriate termination statements and
documents effective to evidence the foregoing, or with authorization for the
Administrative Agent to file Uniform Commercial Code and other termination
statements with respect thereto, in each case subject only to repayment in full
of such Indebtedness in accordance with the terms of the applicable payoff
letters. The Borrower hereby gives notice that the Existing Credit Agreement and
all commitments thereunder shall be terminated upon repayment of loans and
credit extensions thereunder, on and as of the Effective Date.
(e)    Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Morgan, Lewis & Bockius LLP, counsel for the Loan
Parties, substantially in the form of Exhibit B and covering such other matters
relating to the Loan Parties, the Loan Documents and the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(f)    Organizational Documents and Certificates. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents and the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

-72-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(g)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, (A) confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02, and (B)
certifying (with supporting calculations and corresponding pro forma financial
statements), in form and substance satisfactory to the Administrative Agent,
that at the time of and immediately after giving effect to the Telerik
Acquisition and the incurrence of all Indebtedness in connection therewith
(including the Term Loans), the Borrower is and will be in pro forma compliance
with all financial covenants set forth in Section 6.10.
(h)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable pursuant to this Agreement and the Fee Letter
on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.
(i)    Financial Statements. The Administrative Agent shall have received:
(a) (i) satisfactory audited consolidated financial statements of the Borrower
and its Subsidiaries for the two (2) most recent fiscal years ended prior to the
Effective Date and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower and its Subsidiaries for each quarterly period ended
subsequent to the date of the latest financial statements delivered pursuant to
the foregoing clause (i), as to which such financial statements are available;
and
(b) (i) satisfactory audited consolidated financial statements of Telerik for
the two (2) most recent fiscal years ended prior to the Effective Date as to
which such financial statements are available (it being understood that such
financial statements will be prepared and audited under IFRS) and (ii)
satisfactory reviewed interim consolidated financial statements of Telerik for
the six month period ended June 30, 2014.
(j)    Know Your Customer, etc. The Administrative Agent and the Lenders shall
have received (i) all documentation and other information reasonably requested
by the Lenders or the Administrative Agent under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act,
and (ii) such other documents and instruments as they may reasonably request.
(k)    Solvency Certificate. The Administrative Agent and the Lenders shall have
received a written certification from a Financial Officer of the Borrower that,
after giving effect to all Indebtedness of the Borrower and the Subsidiaries
outstanding on the Effective Date (including, for the avoidance of doubt, the
aggregate amount of Loans to be borrowed hereunder on the Effective Date), the
Borrower and the Subsidiaries, on a consolidated basis (including Telerik after
giving effect to the Telerik Acquisition), are Solvent and will be Solvent
subsequent to incurring such Indebtedness on the Effective Date.
(l)    Governmental and Third Party Approvals. All governmental and third party
filings, approvals and authorizations necessary or, in the reasonable discretion
of the Administrative Agent, advisable in connection with the Transactions, the
Telerik Acquisition and

-73-
gsdocs\8126959.10

--------------------------------------------------------------------------------




the consummation thereof, and the continuing operations of the Borrower and the
Subsidiaries shall have been obtained and be in full force and effect except
where the failure to have such filings, approvals and authorizations could not
reasonably be expected to have a Material Adverse Effect.
(m)    Telerik Acquisition. The Telerik Acquisition shall have been consummated
pursuant to the Telerik Acquisition Agreement, substantially simultaneously with
the funding of the initial Term Loans, and no provision of the Telerik
Acquisition Agreement shall have been amended, waived or consented to in a
manner materially adverse to the Lenders without the prior written consent of
the Administrative Agent (it being understood that any amendment, waiver or
consent that results in a reduction of the total purchase price by 10% or less
shall not be deemed to be materially adverse to the Lenders so long as the Term
Loan Commitments are reduced by the same amount on a pro rata basis). The
sources and uses of funding for the Telerik Acquisition shall be reasonably
satisfactory to the Administrative Agent.
(n)    Telerik Representations. The representations and warranties made by or
with respect to Telerik in the Telerik Acquisition Agreement shall be true and
correct in all material respects (or in all respects if the applicable
representation or warranty is already qualified by concepts of materiality) on
and as of the Effective Date (or, to the extent any such representation or
warranty is expressly stated to have been made as of a specific earlier date,
then on and as of such earlier date), but only to the extent that if the
foregoing requirement in this subsection is not satisfied, the Borrower or its
affiliate acting as the buyer under the Telerik Acquisition Agreement has the
right to terminate Telerik Acquisition Agreement or otherwise not to close the
Telerik Acquisition.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on January 31, 2015 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit (as used herein, a “credit event”), is subject to
the satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (or, with
respect to representations and warranties already qualified by concepts of
materiality, in all respects) on and as of the date of such credit event (or, to
the extent any such representation or warranty is expressly stated to have been
made as of a specific earlier date, on and as of such earlier date).

-74-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, or all such Letters of Credit shall have been cash
collateralized to the satisfaction of the Issuing Bank, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception arising out of the scope of the
audit, or without any qualification or exception as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within fifty (50) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or

-75-
gsdocs\8126959.10

--------------------------------------------------------------------------------




proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10 and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;
(d)    promptly after any request by the Administrative Agent made not earlier
than thirty (30) days, and not later than ninety (90) days, after the
commencement of any fiscal year, a detailed consolidated budget that has been
approved by the Board of Directors of the Borrower for the then current fiscal
year (including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of projected cash flow, projected changes in financial position and
projected income), (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Financial Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Any delivery of the items required to be delivered by (i) clauses (a), (b) and
(e) of this Section by the Borrower shall be deemed to have been delivered to
the Administrative Agent and the Lenders upon the filing of such items with the
Securities and Exchange Commission, or (ii) clauses (c) and (d) of this Section
by the Borrower shall be deemed satisfied by delivery to the Administrative
Agent of such items for posting to Intralinks or other such similar system.
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(b)    the occurrence of any Default;
(c)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

-76-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000; and
(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries that is a Subsidiary Guarantor to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03. The Borrower will cause each of its Subsidiaries
that is not a Subsidiary Guarantor (other than an Immaterial Subsidiary) to do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted (except as permitted under Section 6.03), and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The Borrower will furnish to the Administrative Agent, upon
its request, information in reasonable detail as to the insurance so maintained.
The Borrower shall promptly deliver to the Administrative Agent endorsements (x)
to all property or casualty insurance policies covering Collateral naming the
Administrative Agent as lender loss payee, and (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured,
which endorsements shall be in effect at all times (provided that certain
insurance endorsements may be delivered after the Effective Date in accordance
with the Post-Closing Letter). In the event the

-77-
gsdocs\8126959.10

--------------------------------------------------------------------------------




Borrower or any Subsidiary at any time hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default hereunder, may at any
time or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which the Administrative Agent deems advisable. All
sums so disbursed by the Administrative Agent shall constitute part of the
Obligations, payable as provided in this Agreement. The Borrower will furnish to
the Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.
SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at the
expense of the Administrative Agent or such Lender so long as no Event of
Default has occurred and is continuing, and at such reasonable times and as
often as reasonably requested.
SECTION 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08    Use of Proceeds. The proceeds of the Loans will be used only for
purposes permitted under Section 3.14. No part of the proceeds of any Loan will
be used, whether directly or indirectly, to buy or carry, or to extend credit to
others to buy or carry, any Margin Stock or for any other purpose that entails a
violation of any Regulations of the Board, including Regulations T, U and X. No
proceeds of any Borrowing or Letter of Credit shall be used, directly or
indirectly, (A) for the purpose of furthering any offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
SECTION 5.09    Additional Subsidiaries. In the event the Borrower acquires or
creates any Material U.S. Subsidiary (other than an Excluded Subsidiary), or any
existing Subsidiary

-78-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(other than an Excluded Subsidiary) becomes a Material U.S. Subsidiary after the
Effective Date, the Borrower shall forthwith promptly (and in any event within
thirty (30) days (or such longer time as the Administrative Agent may agree)
after the acquisition or creation of such Material U.S. Subsidiary or knowledge
of such existing Subsidiary being a Material U.S. Subsidiary) cause such
Subsidiary to become a Subsidiary Guarantor by delivering to the Administrative
Agent a joinder to the Subsidiary Guarantee Agreement (in the form contemplated
thereby), duly executed by such Subsidiary, pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of the Subsidiary Guarantee
Agreement, such joinder to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
Notwithstanding anything herein to the contrary (including the five percent (5%)
threshold in the definition of “Material U.S. Subsidiary”), the Borrower will
cause a sufficient number of its Subsidiaries (other than Excluded Subsidiaries)
to be Subsidiary Guarantors in accordance with the requirements of this Section
such that, at all times, all Subsidiaries that are not Subsidiary Guarantors
(other than Excluded Subsidiaries), collectively, do not comprise more than
fifteen percent (15%) of the Borrower’s consolidated assets or Consolidated
EBITDA as of the end of or for the most recently ended Reference Period.
SECTION 5.10    Additional Collateral; Further Assurances.
(g)    The Borrower will, and will cause each Material U.S. Subsidiary (other
than an Excluded Subsidiary) to, cause all of its personal property constituting
Collateral (but subject to the exceptions expressly contained in the Collateral
Documents) to be subject at all times to first priority, perfected Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents, subject in any case to Liens permitted by Section
6.02. The requirements in this Section 5.10(a) shall be satisfied within
forty-five (45) days (or such longer time as the Administrative Agent may agree)
after the Borrower acquires or forms any Material U.S. Subsidiary (other than an
Excluded Subsidiary) or any Subsidiary becomes a Material U.S. Subsidiary. In
connection with the requirements of the two preceding sentences, the Borrower
will use commercially reasonable efforts to deliver to the Administrative Agent,
within such forty-five (45) days (or such longer time as the Administrative
Agent may agree), fully executed pledging and collateral documentation and
filings as may be required under applicable foreign law to provide the
Administrative Agent with a perfected, first priority security interest in 65%
of the voting capital stock and other voting Equity Interests of any Material
Foreign Subsidiaries, along with favorable opinions of foreign counsel regarding
such documentation and filings, in each case as the Administrative Agent may
reasonably request and in form and substance reasonably satisfactory to it;
provided that the Borrower shall not be required to take such steps to the
extent (i) such pledge is prohibited under applicable foreign law or the
organizational documents of such Material Foreign Subsidiary (but only if such
prohibition in organizational documents cannot be removed through the
commercially reasonable efforts of the Borrower), (ii) such pledge requires any
governmental or third party consent (not including consents from any Affiliates
of the Borrower), (iii) such pledge would cause material adverse tax (including
foreign tax) consequences to any of the Borrower or its Subsidiaries or (iv) the
cost of pledging,

-79-
gsdocs\8126959.10

--------------------------------------------------------------------------------




perfecting or maintaining such pledge would exceed the practical benefits to the
Lenders to be afforded thereby (as determined by the Administrative Agent in its
reasonable judgment).
(h)    Without limiting the foregoing, the Borrower will, and will cause each
Material U.S. Subsidiary (other than an Excluded Subsidiary) to, promptly
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by this
Agreement, the terms of the Collateral Documents or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the reasonable expense of the Borrower.
SECTION 5.11    Status of Obligations. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrower
shall take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness and to enable
the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness. Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Administrative Agent and the Lenders
may have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.
ARTICLE VI    
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, or all such Letters of Credit shall have been cash collateralized
to the satisfaction of the Issuing Bank, and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(f)    Indebtedness under the Loan Documents;
(g)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness to the extent
the principal

-80-
gsdocs\8126959.10

--------------------------------------------------------------------------------




amount thereof is not increased except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;
(h)    Indebtedness of the Borrower to any Subsidiary and, to the extent
permitted by Section 6.04, of any Subsidiary to the Borrower or any other
Subsidiary;
(i)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
(j)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $25,000,000 at any
time outstanding;
(k)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $20,000,000 at any
time outstanding;
(l)    Indebtedness of the Borrower or any Subsidiary (i) as an account party in
respect of trade letters of credit and bank guarantees issued on account of
trade obligations and (ii) constituting reimbursement obligations in respect of
surety, customs and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(m)    other Indebtedness of the Borrower or any Subsidiary; provided that the
aggregate principal amount of Indebtedness permitted by this clause (h) shall
not exceed $50,000,000 at any time outstanding (up to $25,000,000 of which may
be secured by Liens); and
(n)    other unsecured Indebtedness of the Borrower and its Subsidiaries,
provided that, at the time of the incurrence or assumption of any such
Indebtedness and immediately after giving effect thereto, (w) no Default shall
have occurred and be continuing, (x) the Consolidated Total Leverage Ratio
calculated on a pro forma basis at the time of incurrence of such unsecured
Indebtedness and after giving effect thereto shall not be greater than 3.50:1.00
(with Consolidated Total Debt measured as of the date of and after giving effect
to such Indebtedness (and the application of proceeds thereof to the repayment
of any other Indebtedness) and Consolidated EBITDA measured for the Reference
Period then most recently ended), (y) such Indebtedness shall have no
amortization and the final maturity date of such Indebtedness shall be no
earlier than 180 days after the Maturity Date, and (z) the terms of such
Indebtedness shall not

-81-
gsdocs\8126959.10

--------------------------------------------------------------------------------




provide for any scheduled repayment, mandatory redemption, sinking fund
obligations or other payment (other than interest) prior to the date that is 180
days after the Maturity Date, other than customary offers to purchase upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default.
SECTION 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(c)    Permitted Encumbrances;
(d)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
permitted by Section 6.01(b);
(e)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof to the extent the principal amount thereof is
not increased except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;
(f)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
only Indebtedness permitted by Section 6.01(e), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within one hundred
eighty (180) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and (iv)
such security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary; and
(g)    any Lien on any property or asset of the Borrower or any Subsidiary to
the extent securing Indebtedness permitted by Section 6.01(h) in an aggregate
amount at any time outstanding not to exceed $25,000,000.
SECTION 6.03    Fundamental Changes.

-82-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(d)    The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (i) any Subsidiary may merge
into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary that is not a Subsidiary Guarantor may merge into
any Subsidiary Guarantor in a transaction in which the Subsidiary Guarantor is
the surviving entity, (iii) any Subsidiary Guarantor may merge into any other
Subsidiary Guarantor, (iv) any Subsidiary that is not a Subsidiary Guarantor may
merge into any other Subsidiary that is not a Subsidiary Guarantor, (v) any
Subsidiary Guarantor may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to another Subsidiary Guarantor, (vi) any Subsidiary
that is not a Subsidiary Guarantor may sell, transfer, lease or otherwise
dispose of its assets (including Equity Interests of its Subsidiaries) to the
Borrower or to another Subsidiary, (vii) any Subsidiary that is not a Subsidiary
Guarantor may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders, and (viii) any Person may
merge into the Borrower or any Subsidiary in connection with an Acquisition (to
the extent otherwise permitted by this Agreement) where the Borrower or such
Subsidiary is the surviving entity.
(e)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses
substantially of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related or
complementary thereto.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any other
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other Person or any business or division of any other
Person, except:
(f)    investments existing on the date hereof and set forth in Schedule 6.04;
(g)    Cash Equivalent Investments;
(h)    (i) investments by the Loan Parties in the capital stock of their
respective Subsidiaries that are also Loan Parties, (ii) investments by
Subsidiaries that are not Loan Parties in the capital stock of their respective
Subsidiaries, and (iii) to the extent existing on the date hereof, investments
by the Loan Parties in the capital stock of their respective Subsidiaries that
are not Loan Parties;

-83-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(i)    loans or advances made by (i) any Loan Party to any other Loan Party and
(ii) any Subsidiary that is not a Loan Party to the Borrower or any other
Subsidiary;
(j)    investments by the Loan Parties in the capital stock of their respective
Subsidiaries that are not Loan Parties, and loans or advances made by the Loan
Parties to Subsidiaries that are not Loan Parties, in an aggregate amount for
all such investments, loans and advances made pursuant to this clause (e) not to
exceed $25,000,000 at any time outstanding;
(k)    Guarantees constituting Indebtedness permitted by Section 6.01;
(l)    loans or advances made by the Borrower or any Subsidiary to its
directors, officers or employees in the ordinary course of business, in an
aggregate amount for all such loans and advances not to exceed $2,500,000 at any
time outstanding;
(m)    investments in and obligations under Swap Agreements permitted by Section
6.05;
(n)    (x) Permitted Acquisitions, (y) the Telerik Acquisition and (z) the
Acquisition of Bravepoint, Inc.; and
(o)    other investments (not constituting Acquisitions), and loans or advances
made by the Loan Parties to Subsidiaries that are not Loan Parties, without
limit, so long as no Default shall have occurred and be continuing or would
result therefrom; provided that, if at the time each such investment, loan or
advance is to be made and immediately after giving effect thereto, the
Consolidated Total Leverage Ratio calculated on a pro forma basis at the time of
making such investment, loan or advance and after giving effect thereto exceeds
3.00:1.00 (with Consolidated Total Debt measured as of the date of each such
investment, loan or advance and Consolidated EBITDA measured for the Reference
Period then most recently ended), then the aggregate outstanding amount for all
such investments, loans and advances made pursuant to this clause (j) when the
Consolidated Total Leverage Ratio calculated on a pro forma basis at the time of
making any such investment, loan or advance (and after giving effect thereto)
exceeds 3.00:1.00 shall not exceed $50,000,000.
SECTION 6.05    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
SECTION 6.06    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may

-84-
gsdocs\8126959.10

--------------------------------------------------------------------------------




make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (d) the Borrower may declare and pay cash dividends and make
cash payments on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower without
limit, so long as no Default shall have occurred and be continuing or would
result therefrom; provided that, in the case of this clause (d), if at the time
any such cash dividend or payment is to be made and immediately after giving
effect thereto, the Consolidated Total Leverage Ratio calculated on a pro forma
basis at the time of making such cash dividend or payment and after giving
effect thereto exceeds 2.75:1.00 (with Consolidated Total Debt measured as of
the date of such cash dividend or payment and Consolidated EBITDA measured for
the Reference Period then most recently ended), then the aggregate amount of all
such cash dividends and payments made pursuant to this clause (d) when the
Consolidated Total Leverage Ratio calculated on a pro forma basis at the time of
making such cash dividend or payment (and after giving effect thereto) exceeds
2.75:1.00 shall not exceed $50,000,000 over the term of this Agreement.
SECTION 6.07    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its wholly owned Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.06 and (d) any transactions
constituting investments permitted by Section 6.04.
SECTION 6.08    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing clauses (a)
and (b) shall not apply to restrictions and conditions imposed by law or by this
Agreement, (ii) the foregoing clauses (a) and (b) shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing clauses (a) and (b) shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing clause (a) shall not apply to restrictions or conditions imposed by
any agreement relating to Indebtedness permitted by this Agreement and (v) the
foregoing clause (a) shall not apply to customary provisions in leases, licenses
and other contracts restricting the assignment thereof.

-85-
gsdocs\8126959.10

--------------------------------------------------------------------------------




SECTION 6.09    Asset Dispositions. The Borrower will not, and will not permit
any of its Subsidiaries to, sell, transfer, lease or otherwise dispose of any of
its assets, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, the Borrower or
any Subsidiary may (a) sell, transfer, lease or otherwise dispose of any assets
to the extent permitted by Section 6.03 or Section 6.04, (b) sell, transfer,
lease or otherwise dispose of any assets that are obsolete or no longer used in
the Borrower’s or such Subsidiary’s business, (c) sell, transfer, lease or
otherwise dispose of any inventory in the ordinary course of business, (d) grant
leases, licenses, subleases or sublicenses in the ordinary course of business
which do not interfere in any material respect with the ordinary conduct of
business of the Borrower or such Subsidiary, and (e) sell, transfer, lease or
otherwise dispose of any other assets; provided that, in the case of this clause
(e), (i) such assets shall be disposed of for fair market value and on an
arm’s-length basis and (ii) the net book value of the assets disposed of from
and after the date of this Agreement shall not, in the aggregate, exceed twenty
percent (20%) of the Borrower’s Consolidated Tangible Assets as set forth on the
Borrower’s most recent audited financial statements delivered pursuant to
Section 4.01(f).
SECTION 6.10    Financial Covenants.
(c)    Consolidated Senior Secured Leverage Ratio. The Borrower will not permit
the Consolidated Senior Secured Leverage Ratio as of the last day of any
Reference Period to be greater than 2.75:1.00.
(d)    Consolidated Total Leverage Ratio. The Borrower will not permit the
Consolidated Total Leverage Ratio as of the last day of any Reference Period to
be greater than 3.75:1.00.
(e)    Consolidated Fixed Charge Coverage Ratio. The Borrower will not permit
the Consolidated Fixed Charge Coverage Ratio as of the last day of any Reference
Period to be less than 3:00:1.00.
SECTION 6.11    Immaterial Subsidiaries. The Borrower will, from time to time by
written notice to the Administrative Agent, un-designate a sufficient number of
Subsidiaries as Immaterial Subsidiaries, if and to the extent necessary, such
that at all times all Immaterial Subsidiaries, collectively, do not comprise
more than two percent (2%) of the Borrower’s consolidated assets or Consolidated
EBITDA as of the end of or for the most recently ended Reference Period.
ARTICLE VII    
Events of Default
If any of the following events (“Events of Default”) shall occur:
(h)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

-86-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(i)    the Borrower or any other Loan Party shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days;
(j)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or in any respect if such representation or warranty is already
qualified by concepts of materiality) when made or deemed made;
(k)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
(l)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of thirty (30) days;
(m)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(n)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(o)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

-87-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(p)    the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
such Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(q)    the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;
(r)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any such Subsidiary to enforce any such
judgment;
(s)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000 from and after the Effective Date;
(t)    a Change in Control shall occur;
(u)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all obligations of the Loan Parties thereunder, shall
cease to be in full force and effect; or any Loan Party or any other Person
shall contest in any manner the validity or enforceability of any Loan Document;
or any Loan Party shall deny that it has any or further liability or obligation
under any Loan Document, or shall purport to revoke, terminate or rescind any
Loan Document; or
(v)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral as required by this Agreement or any Collateral Document or purported
to be covered thereby, except as permitted by the terms of any Loan Document or
except to the extent that any such loss of validity, perfection or priority
results from any action or inaction on the party of the Administrative Agent or
any other Secured Party (including, without limitation, a failure to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or from the failure of the Administrative
Agent to file UCC continuation statements);

-88-
gsdocs\8126959.10

--------------------------------------------------------------------------------




then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and (x) with
respect to clause (i) below, at the request of the Required Revolving Lenders
shall, and (y) with respect to clause (ii) below, at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
ARTICLE VIII    
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be

-89-
gsdocs\8126959.10

--------------------------------------------------------------------------------




necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered under any Loan Document or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment

-90-
gsdocs\8126959.10

--------------------------------------------------------------------------------




within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon the Loan Documents, any related agreement
or any document furnished thereunder and in deciding whether or the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
Anything herein to the contrary notwithstanding, no Arranger, Syndication Agent
or Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect

-91-
gsdocs\8126959.10

--------------------------------------------------------------------------------




a Lien on such Collateral in favor of the Administrative Agent on behalf of the
Secured Parties. The Lenders hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Lien granted to
or held by the Administrative Agent upon any Collateral in with Section 9.02(d).
Upon any sale or transfer of assets constituting Collateral that is permitted
pursuant to the terms of any Loan Document, or consented to in writing by the
Required Lenders or all of the Lenders, as applicable, and upon at least five
(5) Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, that (a) the Administrative Agent shall not be required
to execute any such document on terms which, in the Administrative Agent’s
opinion, would expose the Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (b) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including the proceeds of the sale,
all of which shall continue to constitute part of the Collateral.
ARTICLE IX    
Miscellaneous
SECTION 9.01    Notices.
(p)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:
(i)    if to the Borrower, to it at 14 Oak Park Drive, Bedford, Massachusetts
01730, Attention: Brian Flanagan, Senior Director, Treasury and Investor
Relations (Telecopy No. 781-280-4095; E-mail Flanagan@progress.com), with a copy
to: Stephen Faberman, Esq. Senior Vice President and General Counsel (Telecopy
No. 781-280-4035) E-mail sfaberma@progress.com);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in U.S. Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency
Services – Corporate Client Banking, 10 South Dearborn, Floor 7, Chicago,
Illinois 60601, Attention of Darren Cunningham (Telecopy No. (888) 208-7168;
E-mail JPM.Agency.Servicing.4@ jpmchase.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, United Kingdom, Attention of The Manager
(Telecopy No. 44 207 777 2360; E-mail loan_and_agency_london@jpmorgan.com), and
in each case with a copy (which shall not constitute notice) to JPMorgan Chase
Bank, N.A., 277 Park Avenue, 23rd Floor, New

-92-
gsdocs\8126959.10

--------------------------------------------------------------------------------




York, New York 10172, Attention of Justin Kelley (Telecopy No. (646) 534-3078;
E-mail JPM.Agency.Servicing.4@jpmchase.com);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services – Corporate Client Banking, 10 South Dearborn, Floor 7, Chicago,
Illinois 60601, Attention of Manager (Telecopy No. (888) 208-7168; E-mail
JPM.Agency.Servicing.4@jpmchase.com), with a copy (which shall not constitute
notice) to JPMorgan Chase Bank, N.A., Corporate Client Banking, 270 Park Avenue,
43rd Floor, New York, New York 10017, Attention of Daglas Panchal (Telecopy No.
(917) 464-8969; E-mail Daglas.P.Panchal@jpmorgan.com);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services – Corporate Client Banking, 10 South Dearborn, Floor 7, Chicago,
Illinois 60601, Attention of Nanette Wilson (Telecopy No. (888) 208-7168; E-mail
JPM.Agency.Servicing.4@jpmchase.com), with a copy (which shall not constitute
notice) to JPMorgan Chase Bank, N.A., 277 Park Avenue, 23rd Floor, New York, New
York 10172, Attention of Justin Kelley (Telecopy No. (646) 534-3078; E-mail
JPM.Agency.Servicing.4@jpmchase.com); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(q)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(r)    Any party hereto may change its address or telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 9.02    Waivers; Amendments.
(d)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power under any Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders under the Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower
or any Loan Party therefrom shall in any event be effective unless the same
shall be permitted by

-93-
gsdocs\8126959.10

--------------------------------------------------------------------------------




paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(e)    Except as provided in Section 2.21 with respect to an Incremental Term
Loan Amendment or pursuant to any fee letter entered into by the Borrower in
connection with this Agreement, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided, that no such agreement (including any Incremental Term Loan Amendment)
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby, provided, however, that only the consent of the Required Lenders shall
be necessary to amend the provisions with respect to the application or amount
of the default rate described in Section 2.13(c) or waive any obligation of any
Borrower to pay interest or fees at such default rate, (iii) postpone the
scheduled date of payment or amortization of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment (in each case excluding,
for the avoidance of doubt, mandatory prepayments under Section 2.11(c)), or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change
Section 2.18(c) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
release any Borrower from its Obligations without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or, except as provided in the following clause (vii), any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (it
being understood that, solely with the consent of the parties to an Incremental
Term Loan Amendment, Incremental Term Loans may be included in the determination
of Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), (vii) change the definition
of “Required Revolving Lenders” or “Required Term Lenders”, without the written
consent of each Revolving Lender or each Term Lender, respectively, (viii)
change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than Lenders holding Loans of any other Class, without
the written consent of the Required Revolving Lenders and the Required Term
Lenders, as the case may be, of the Class of Loans adversely affected thereby,
(ix) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guarantee Agreement, except in accordance with
this Agreement, without the written consent of each Lender, (x) except as
provided in paragraph (d) of this Section, release all or substantially all of
the Collateral, without the written consent of each Lender, or (xi) change the
definition of “Agreed Currency” without the written consent of each Lender;
provided further, that no such agreement shall

-94-
gsdocs\8126959.10

--------------------------------------------------------------------------------




amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.
(c)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any ambiguity, omission, mistake, defect or inconsistency.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to or held by
the Administrative Agent upon any Collateral (i) upon the termination of all the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than (A) contingent obligations and (B) Secured Swap Obligations and
Secured Banking Services Obligations as to which arrangements satisfactory to
the applicable Swap Provider or Banking Services Provider have been made), and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made), (ii) constituting property being sold or
disposed of if the Borrower certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII, (v) as
otherwise permitted by, but only in accordance with, the terms of any Loan
Document, or (vi) if approved, authorized or ratified in writing by the Required
Lenders, unless such release is required to be approved by all of the Lenders
hereunder. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Any such release shall
not in any manner discharge, affect, or impair the Secured Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Domestic Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(f)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers and their respective Affiliates
(including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent and J.P. Morgan Securities LLC in its capacity as an
Arranger) in connection with the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby shall be consummated), (ii)
all reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Credit Parties (including the fees, charges and

-95-
gsdocs\8126959.10

--------------------------------------------------------------------------------




disbursements of one primary counsel, one local and/or special counsel for each
other relevant jurisdiction or specialization, and additional counsel in light
of actual or potential conflicts of interest) in connection with the enforcement
or protection of its rights in connection with any Loan Document, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred
during the continuation of any Event of Default and during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(g)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties to the Loan Documents of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
(h)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(i)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument

-96-
gsdocs\8126959.10

--------------------------------------------------------------------------------




contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided, that nothing in this clause (d) shall relieve
any Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.
(j)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04    Successors and Assigns.
(f)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(g)    (%3) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under the Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within seven (7) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Loan or Revolving
Commitment to an assignee that is a Revolving Lender immediately prior to giving
effect to such assignment, an Affiliate of such a Revolving Lender or an
Approved Fund with respect to such a Revolving Lender and (y) all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

-97-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(C)    the Swingline Lender and the Issuing Bank; provided, that no consent of
the Swingline Lender or the Issuing Bank shall be required for an assignment or
all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or $1,000,000 in the case of any assignment of Term Loans) unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
(pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; and
(D)    the assignee shall deliver to the Administrative Agent, Withholding Agent
and/or Borrower, as applicable, any documentation required by Section 2.17(f);
and
(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of

-98-
gsdocs\8126959.10

--------------------------------------------------------------------------------




a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, any documentation required by Section
2.17(f), the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(h)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in

-99-
gsdocs\8126959.10

--------------------------------------------------------------------------------




connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such interest is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(i)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(j)    One or more Additional Lenders may be admitted as Lenders party to this
Agreement from time to time in connection with an increase of the aggregate
Commitment

-100-
gsdocs\8126959.10

--------------------------------------------------------------------------------




pursuant to Section 2.21, subject to (i) execution and delivery by any such
Additional Lender to the Administrative Agent, for recording in the Register, of
an Instrument of Adherence substantially in the form of Exhibit D hereto (an
“Instrument of Adherence”), (ii) acceptance of such Instrument of Adherence by
each of the Administrative Agent and the Borrower by their respective executions
thereof, and (iii) the completion of an Administrative Questionnaire by such
Additional Lender promptly delivered to the Administrative Agent. Upon the
satisfaction of the foregoing conditions, from and after the effective date
specified in each such Instrument of Adherence, the Additional Lender shall be a
Lender party hereto and have the rights and obligations of a Lender hereunder.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
any Loan Document or any provision thereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Bank or the Arrangers constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and

-101-
gsdocs\8126959.10

--------------------------------------------------------------------------------




enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the Obligations of
the Borrower now or hereafter existing held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to any Loan Document to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

-102-
gsdocs\8126959.10

--------------------------------------------------------------------------------




LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality.
(c)    Each of the Administrative Agent, the Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its Obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

-103-
gsdocs\8126959.10

--------------------------------------------------------------------------------




(d)    Material Non-Public Information. EACH LENDER ACKNOWLEDGES THAT
INFORMATION AS DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
(e)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Act.
SECTION 9.15    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any

-104-
gsdocs\8126959.10

--------------------------------------------------------------------------------




other applicable law can be perfected only by possession or control. Should any
Lender (other than the Administrative Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent (if applicable) or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
SECTION 9.16    Release of Subsidiary Guarantors. In the event of a disposition
of all the Equity Interests in a Subsidiary Guarantor to a Person other than the
Borrower or an Affiliate of the Borrower in a transaction not prohibited by any
covenant contained in this Agreement, the Administrative Agent is hereby
directed and authorized to take such action and to execute such documents as the
Borrower may reasonably request, at the Borrower’s sole expense, to evidence or
effect the release of such Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee Agreement.
[Signature Pages Follow]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


PROGRESS SOFTWARE CORPORATION,
as Borrower




By: /s/Stephen H. Faberman            
Name: Stephen H. Faberman
Title: Sr. Vice President and General Counsel







-105-
gsdocs\8126959.10

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and a Lender,




By: /s/Daglas P. Panchal            
Name: Daglas P. Panchal
Title: Vice President







[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Elizabeth A.S. Boyamian            
Name: Elizabeth A.S. Boyamian
Title: Vice President



[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]



--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Lender




By: /s/Ronald Homa            
Name: Ronald Homa
Title: Senior Vice President



[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]



--------------------------------------------------------------------------------




CITIZENS BANK, N.A.,
as a Lender




By: /s/Patricia Grieve            
Name: Patricia Grieve
Title: Vice President



[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]



--------------------------------------------------------------------------------




Santander Bank, N.A.,
as a Lender




By: /s/Karen Ng            
Name: Karen Ng
Title: Senior Vice President



[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]



--------------------------------------------------------------------------------




SILICON VALLEY BANK,
as a Lender




By: /s/Kristy Vlahos            
Name: Kristy Vlahos
Title: Director



[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]



--------------------------------------------------------------------------------




SUNTRUST BANK,
as a Lender




By: /s/Min Park            
Name: Min Park
Title: Vice President



[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]



--------------------------------------------------------------------------------




TD BANK, N.A.,
as a Lender




By: /s/William F. Granchelli            
Name: William F. Granchelli
Title: Vice President



[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]



--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as a Lender




By: /s/ Debra E. DelVecchio                
Name: Debra E. DelVecchio
Title: Vice President



[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/PROGRESS 2014)]

